Exhibit 10.3

ELANDIA INTERNATIONAL INC.

a Delaware corporation

PREFERRED STOCK PURCHASE AGREEMENT

THIS PREFERRED STOCK PURCHASE AGREEMENT, dated as of the 21st day of November
2007 (the “Agreement”), is entered into by and between Elandia International
Inc., a Delaware corporation (the “Company”), and Stanford International Bank
Ltd., an Antiguan banking corporation (the “Purchaser”).

WITNESSETH:

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D (“Regulation D”) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and

WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed to purchase, and the Company wishes to issue and sell, for an aggregate
purchase price of $35,000,000 (i) 5,185,185 shares of the Company’s Series B
Convertible Preferred Stock, $0.00001 par value per share (the “Series B
Preferred Stock”), the terms of which are as set forth in the Certificate of
Designations, Rights and Preferences of Series B Convertible Preferred Stock
attached hereto as Exhibit A (the “Series B Certificate of Designation”) and
(ii) warrants (the “Warrants”) to purchase an aggregate of 3,638,000 shares of
common stock, $0.00001 par value per share, of the Company (the “Common Stock”),
subject to adjustment as provided in the Warrants, which Warrants will be in the
form attached hereto as Exhibit B; and

WHEREAS, the Series B Preferred Stock shall be convertible into shares of Common
Stock pursuant to the terms set forth in the Series B Certificate of
Designation, and the Warrants may be exercised for the purchase of Common Stock,
pursuant to the terms set forth therein; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  15. AGREEMENT TO PURCHASE; PURCHASE PRICE

(a) Purchase of Preferred Stock and the Warrants. Subject to the terms and
conditions in this Agreement, the Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to issue and sell to the Purchaser and
its assignees (i) 4,740,740 shares of Series B Preferred Stock and (ii) Warrants
to purchase 3,638,000 shares of Common Stock, subject to adjustment as provided
in the Warrants, for an aggregate maximum purchase price of $32,000,000 ($6.75
per share of Series B Preferred Stock), which shall be payable in immediately
available funds on the applicable closing dates as determined pursuant to
Section 1(b) below. As set forth below, the parties acknowledge that a portion
of the purchase price in the amount of $5,575,103 has been previously funded by
the Purchaser and shall be credited towards the purchase price payable by
Purchaser hereunder on the First Closing Date.



--------------------------------------------------------------------------------

(b) Closings. The Series B Preferred Stock and the Warrants to be purchased by
the Purchaser and its assignees hereunder, in such denominations and such names
as are set forth on Schedule A attached hereto or as the Purchaser may request
from the Company upon at least three business days prior notice of any closing
(any name other than the Purchaser shall be an affiliate of Purchaser or an
assignee of Purchaser), shall be delivered by or on behalf of the Company for
the account of the Purchaser, against payment by the Purchaser of the aggregate
purchase price in the form specifically agreed by the parties or by wire
transfer to an account of the Company, by 5:00 PM, Eastern Standard Time, on the
applicable closing date, the first of such closing dates being the date of
execution of this Agreement provided that all conditions to close set forth in
Sections 6 and 7 of this Agreement have been satisfied or waived (the “First
Closing Date”) and any such closing date, including any date on which Additional
Funding is made available to the Company pursuant to Section 1(c) below, being
referred to herein as a “Closing Date.” The Closing Dates for the sale of the
Series B Preferred Stock and the Warrants shall be as follows:

 

CLOSING DATE

   PURCHASE
PRICE    NUMBER OF SHARES
OF SERIES B
PREFERRED STOCK   

NUMBER OF

WARRANTS

Previously funded

   $ 5,575,103    —      —  

First Closing Date

   $ 14,424,897    2,962,962    3,638,000

November 23, 2007

   $ 2,000,000    296,297    —  

November 30, 2007

   $ 2,000,000    296,297    —  

December 7, 2007

   $ 2,000,000    296,296    —  

December 14, 2007

   $ 2,000,000    296,296    —  

December 21, 2007

   $ 2,000,000    296,296    —  

December 28, 2007

   $ 2,000,000    296,296    —                   

TOTAL:

   $ 32,000,000    4,740,740    3,638,000                 

(c) Additional Funding. In addition to the foregoing, in order to finance the
Company’s needs for working capital, the Purchaser shall make available to the
Company during the 2008 calendar year an additional $3,000,000 on the terms and
conditions set forth in this subsection (c) (the “Additional Funding”) provided
that all conditions to close set forth in Section 7 of this Agreement have been
then satisfied (or waived by Purchaser). In exchange for the Additional Funding,
the Company agrees to issue and sell to the Purchaser an additional 444,444
shares of Series B Preferred Stock ($6.75 per share of Series B Preferred
Stock). The Company shall submit each request for Additional Funding (a
“Request”) to the Purchaser at least two weeks before the desired funding date.
In connection with each Request, the Company shall state the number of shares of
Series B Preferred Stock to be sold, in increments of 50,000 shares at a
purchase price of $6.75 per share, and shall provide to Purchaser the proposed
use of proceeds, together with such information relating to the transaction and
the Company’s business and financial condition as Purchaser shall reasonably
request. Purchaser shall have the right to accept or reject any Request in its
sole discretion; provided, however, that Purchaser’s acceptance of any such
Request shall not be deemed to evidence the satisfaction, or be deemed to
constitute a waiver, of any of the closing conditions set forth in Section 7 of
this Agreement.

 

2



--------------------------------------------------------------------------------

(d) Surrender of Old Warrants. In consideration for the issuance of the Series B
Preferred Stock and Warrants to the Purchaser and its affiliates and assignees,
the Purchaser shall (and shall cause its affiliates and assignees to), on the
First Closing Date or as soon as practicable thereafter, surrender to the
Company for cancellation warrants to purchase 2,068,000 shares of Common Stock
previously issued in 2007 (the “Old Warrants”).

 

  16. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

(a) Qualified Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the Series B Preferred Stock and the
Warrants, and (iii) an “Accredited Investor” as defined in Rule 501(a) of
Regulation D and knows of no reason to anticipate any material change in its
financial condition for the foreseeable future.

(b) Speculative Nature of Investment. The Purchaser understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
The Purchaser can bear the economic risk of the Purchaser’s investment and is
able, without impairing the Purchaser’s financial condition, to hold the Series
B Preferred Stock, the Warrants and the Conversion Shares (as defined below) for
an indefinite period of time and to suffer a complete loss of such Purchaser’s
investment.

(c) Restricted Securities. The securities are “restricted securities” as defined
in Rule 144 promulgated under the Securities Act. All subsequent offers and
sales by the Purchaser of the Series B Preferred Stock and the Warrants and the
Common Stock issuable upon conversion of the Series B Preferred Stock or
exercise of the Warrants shall be made pursuant to an effective registration
statement under the Securities Act or pursuant to an applicable exemption from
such registration.

(d) Reliance on Representations. The Purchaser understands that the Series B
Preferred Stock and the Warrants are being offered and sold to it and its
assignees in reliance upon exemptions from the registration requirements of the
United States federal securities laws, and that the Company is relying upon the
truthfulness and accuracy of the Purchaser’s representations and warranties, and
the Purchaser’s compliance with its covenants and agreements, each as set forth
herein, in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Series B Preferred Stock and the
Warrants.

(e) Access to Information. The Purchaser (i) has been provided with sufficient
information with respect to the business of the Company for the Purchaser to
determine the suitability of making an investment in the Company and such
documents relating to the Company as the Purchaser has requested and the
Purchaser has carefully reviewed the same, (ii) has been provided with such
additional information with respect to the Company and its business and
financial condition as the Purchaser, or the Purchaser’s agent or attorney, has
requested, and (iii) has had access to management of the Company and the
opportunity to discuss the information provided by management of the Company and
any questions that the Purchaser had with respect thereto have been answered to
the full satisfaction of the Purchaser.

 

3



--------------------------------------------------------------------------------

(f) Legality. The Purchaser has the requisite corporate power and authority to
enter into this Agreement.

(g) Residency. The residency of the Purchaser (or, in the case of a partnership
or corporation, such entity’s principal place of business) is No. 11 Pavilion
Drive, St. John’s, Antigua, West Indies.

(h) Authorization.

(i) The Purchaser has all requisite power and authority to execute and deliver
the Agreement and any related agreements, to purchase the Series B Preferred
Stock and the Warrants hereunder and to carry out and perform its obligations
under the terms of the Agreement and any related agreements. All action on the
part of the Purchaser necessary for the authorization, execution, delivery and
performance of the Agreement and any related agreements, and the performance of
all of the Purchaser’s obligations under the Agreement and any related
agreements, has been taken or will be taken prior to the First Closing Date.

(ii) This Agreement and any related agreements, and the transactions
contemplated hereby and thereby, have been duly and validly authorized by the
Purchaser, and such agreements, when executed and delivered by each of the
Purchaser and the Company will each be a valid and binding agreement of the
Purchaser, enforceable in accordance with their respective terms, except (A) as
limited by laws of general application relating to bankruptcy, insolvency and
the relief of debtors, (B) as limited by rules of law governing specific
performance, injunctive relief or other equitable remedies and by general
principles of equity and (C) to the extent the indemnification provisions
contained in the Registration Rights Agreement (as defined below) may further be
limited by applicable laws and principles of public policy.

(iii) No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Purchaser in connection with the execution and
delivery of the Agreement or any related agreements by the Purchaser or the
performance of the Purchaser’s obligations hereunder or thereunder.

(i) Adequate Resources. The Purchaser, or an affiliate of the Purchaser, has
sufficient liquid assets to deliver the aggregate purchase price during the term
of the Agreement.

(j) Investment. The Purchaser is acquiring the Series B Preferred Stock and the
Warrants for investment for the Purchaser’s own account, not as a nominee or
agent, and not with the view to, or for resale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
such Series B Preferred Stock or Warrants. By executing this Agreement, the
Purchaser further represents that the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Series B Preferred Stock or Warrants. The Purchaser is aware of the limits on
resale imposed by virtue of the transaction contemplated by this Agreement and
is aware that the Series B Preferred Stock and the Warrants will bear
restrictive legends.

(k) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Purchaser (as defined herein), currently threatened
against the Purchaser that questions the validity of the Primary Documents (as
defined below) or the right of Purchaser to enter into any such agreements or to
consummate the transactions contemplated hereby and thereby, nor, to the
Knowledge of Purchaser, is there any basis for the foregoing. All references to
the “Knowledge” means the actual knowledge of the person in question or the
knowledge such person could reasonably be expected to have each after reasonable
investigation and due diligence.

 

4



--------------------------------------------------------------------------------

(l) Broker’s Fees and Commissions. Except for a fee payable to Stanford Group
Company (“SGC”) by the Company pursuant to Section 8, below, neither the
Purchaser nor any of its officers, partners, employees or agents has employed
any investment banker, broker, or finder in connection with the transactions
contemplated by this Agreement, the Warrants, the Registration Rights Agreement
and the Series B Certificate of Designation (collectively, the “Primary
Documents”), and neither the Company nor the Purchaser has, nor will, incur,
directly or indirectly, as a result of any action taken by the Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the transactions contemplated by the Primary
Documents.

(m) Tax Advisors. The Purchaser has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Primary Documents. With respect to such
matters, the Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Primary Documents.

 

  17. REPRESENTATIONS OF THE COMPANY

The Company represents and warrants to, and covenants and agrees with, the
Purchaser that:

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as now
conducted. The Company owns directly or indirectly each of the entities set
forth on Schedule 3(a) attached hereto (the “Subsidiaries”) in the manner
described on such Schedule. The Company owns, directly or indirectly, 100% of
the legal and beneficial interest in each such Subsidiary, and no Subsidiary has
any legal or equitable obligation to issue any equity or other securities to any
person. The Company has no interest in any other entities except for its
Subsidiaries. Each of the Subsidiaries is duly organized, validly existing and
in good standing under the laws of its state of organization and has all
requisite power and authority to carry on its business as now conducted. Each of
the Company and the Subsidiaries is duly qualified as a foreign corporation or
limited liability company and in good standing in all jurisdictions in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification, except as would
not have a material adverse effect on the business or financial condition of the
Company and the Subsidiaries, taken as a whole (a “Material Adverse Effect”).
The minute books and stock record and membership books and other similar records
of the Company or equivalent documents have been provided to the Purchaser and
its counsel prior to the execution of this Agreement, are complete and correct
in all material respects and have been maintained in accordance with sound
business practices. Such minute books contain true and complete records of all
actions taken at all meetings and by all written consents in lieu of meetings of
the directors, stockholders, members, managers and committees of the board of
directors of the subject entities from the date of organization through the date
hereof. The Company has, prior to the execution of this Agreement, delivered to
the Purchaser true and complete copies of the Certificate of Incorporation,
Bylaws, and equivalent documents of the Company and the Subsidiaries, each as
amended through the date hereof. Neither the Company nor any Subsidiary is in
violation of any provisions of its Certificate of Incorporation, Bylaws or
equivalent documents.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Primary Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Primary
Documents by the Company and the consummation by it of the

 

5



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company or any Subsidiary. Each of the Primary Documents has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by laws of general application relating to
bankruptcy, insolvency and the relief of debtors, (ii) as limited by rules of
law governing specific performance, injunctive relief or other equitable
remedies and by general principles of equity and (iii) to the extent the
indemnification provisions contained in the Registration Rights Agreement may
further be limited by applicable laws and principles of public policy.

(c) Capitalization. On the date hereof (exclusive of any Series B Preferred
Stock or Warrants to be issued hereunder), the authorized capital of the Company
consists of: (i) 50,000,000 shares of Common Stock, par value $0.00001 per
share, of which 13,516,315 shares are issued and outstanding; (ii) 35,000,000
shares of preferred stock, par value $0.00001 per share, of which – 0 – shares
of Series A Preferred Stock are issued and outstanding and – 0 – shares of
Series B Preferred Stock are outstanding; (iii) 2,606,700 shares of Common Stock
reserved for issuance upon exercise of options under the Company’s 2007 Stock
Option and Incentive Plan; and (iv) 2,098,000 shares of Common Stock underlying
currently exercisable warrants, inclusive of the 2,068,000 shares of Common
Stock underlying the Old Warrants to be cancelled in connection with the
transactions contemplated hereby. In addition, the Company is the maker of
convertible promissory notes which may be converted at any time, at the option
of Purchaser, into 6,060,000 shares of Series A Preferred Stock which are
ultimately convertible into that same amount of shares of Common Stock, subject
to adjustment as provided in the Certificate of Designation of the Series A
Preferred Stock. Also, Latin Node, Inc., a Subsidiary of the Company, is the
maker of a convertible promissory note in favor of Laurus Master Fund, Ltd.,
which note may be converted into 953,000 shares of Common Stock. Except as set
forth in this Section 3(c) or as disclosed on Schedule 3(c) attached hereto,
there are no (A) options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
the Company or any Subsidiary or obligating the Company or any Subsidiary to
issue or sell any shares of capital stock of, or other equity interests in, the
Company or any Subsidiary, (B) voting securities of the Company or securities
convertible, exchangeable or exercisable for shares of capital stock or voting
securities of the Company, or (C) equity equivalents, interests in the ownership
or earnings of the Company or any Subsidiary or similar rights. All shares of
Common Stock subject to issuance as aforesaid, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable,
will be duly authorized, validly issued, fully paid and nonassessable and free
of preemptive (or similar) rights. Other than the Company’s 2007 Stock Option
and Incentive Plan, there are no outstanding contractual obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any shares
of Common Stock or any capital stock of any Subsidiary or to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any Subsidiary or any other person. Except as disclosed on Schedule 3(c)
attached hereto, none of the Company or any Subsidiary is a party to any
stockholders’ agreement, share transfer restriction, voting trust agreement,
registration rights agreement or similar agreement relating to any equity
securities of the Company or any Subsidiary or any other Contract relating to
disposition, voting or dividends with respect to any equity securities of the
Company or of any Subsidiary. All dividends on the Common Stock that have been
declared or have accrued prior to the date of this Agreement have been paid in
full. There are no anti-dilution or price adjustment provisions regarding any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Securities (as defined in
Section 4(a) below).

(d) Concerning the Common Stock, the Preferred Stock and the Warrants. The
Series B Preferred Stock, the Warrants and the Common Stock issuable upon
conversion of the Series B Preferred Stock and upon exercise of the Warrants
when issued and

 

6



--------------------------------------------------------------------------------

delivered and paid for in compliance with the provisions of this Agreement,
shall be duly and validly issued, fully paid and non-assessable and will not
subject the holder thereof to personal liability by reason of being such a
holder.

(e) Authorized Shares. The Company shall have available a sufficient number of
authorized and unissued shares of Common Stock as may be necessary to effect
conversion of the Series B Preferred Stock and the exercise of the Warrants. The
Company understands and acknowledges the potentially dilutive effect to the
Common Stock of the issuance of shares of Common Stock upon the conversion of
the Series B Preferred Stock and the exercise of the Warrants. The Company
further acknowledges that its obligation to issue shares of Common Stock upon
conversion of the Series B Preferred Stock and upon exercise of the Warrants is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

(f) Legality. The Company has the requisite corporate power and authority to
enter into this Agreement, and to issue and deliver the Series B Preferred
Stock, the Warrants and the Common Stock issuable upon conversion of the Series
B Preferred Stock and the exercise of the Warrants.

(g) Financial Statements. Except as set forth on Schedule 3(g) attached hereto:
(i) the financial statements and related notes thereto contained in the
Company’s filings with the Commission (the “Company Financials”) are correct and
complete in all material respects, comply in all material respects with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder and have been prepared
in accordance with United States generally accepted accounting principles
applied on a basis consistent throughout the periods indicated and consistent
with each other; (ii) the Company Financials present fairly and accurately the
financial condition and operating results of the Company in all material
respects as of the dates and during the periods indicated therein and are
consistent with the books and records of the Company; and (iii) except as set
forth in the Company Financials, the Company has no material liabilities,
contingent or otherwise, other than liabilities disclosed on the balance sheet
as of June 30, 2007. Since January 1, 2004, there has been no change in any
accounting policies, principles, methods or practices, including any change with
respect to reserves (whether for bad debts, contingent liabilities or
otherwise), of the Company, other than as required by United States generally
accepted accounting principles. The unaudited Company Financials do not contain
additional financial statements and footnotes required under United States
generally accepted accounting principles, and are subject to normal year-end
adjustments.

(h) Commission Filings. Except as set forth on Schedule 3(h) attached hereto:
(i) the Company has made all filings with the Commission that it has been
required to make under the Securities Act and the Exchange Act and has furnished
or made available to the Purchaser true and complete copies of all the documents
it has filed with the Commission since its inception, all in the forms so filed
(collectively, the “Commission Filings”) including, without limitation, that
certain Form 8-K filed with the Commission on November 19, 2007 (the “Most
Recent Form 8-K”); and (ii) as of their respective filing dates, the Commission
Filings already filed by the Company or to be filed by the Company after the
date hereof but before the First Closing Date complied or, if filed after the
date hereof, will comply in all material respects with the requirements of the
Securities Act and the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder, as the case may be, and none of such
Commission Filings contained or will contain any untrue statement of a material
fact or omitted or will omit any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading, except to the extent such Commission
Filings have been all prior to the date of this Agreement corrected, updated or
superseded by a document subsequently filed with Commission. As of the date
hereof, there are no material unresolved comments issued by the staff of the
Commission with respect to any of the Commission Filings.

 

7



--------------------------------------------------------------------------------

(i) Non-Contravention. The execution and delivery of this Agreement and each of
the other Primary Documents, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Primary
Documents, do not and will not conflict with, or result in a breach by the
Company or any Subsidiary of, or give any third party any right of termination,
cancellation, acceleration or modification in or with respect to, any of the
terms or provisions of, or constitute a default under, (A) its Certificate of
Incorporation, Bylaws or other equivalent documents, as amended through the date
hereof, (B) any material indenture, mortgage, deed of trust, lease or other
material agreement or instrument to which the Company or any Subsidiary is a
party or by which it or any of its properties or assets are bound, or (C) any
existing applicable law, rule, or regulation or any applicable decree, judgment
or order of any court or federal, state, securities industry or foreign
regulatory body, administrative agency, or any other governmental body having
jurisdiction over the Company or any Subsidiary or any of their properties or
assets (collectively, “Legal Requirements”), other than those which have been
waived or satisfied on or prior to the First Closing Date.

(j) Approvals and Filings. Other than the completion of the filing of the Series
B Certificate of Designation, no authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company or any Subsidiary for the entry into or the performance of this
Agreement and the other Primary Documents.

(k) Compliance With Legal Requirements. Except as disclosed in the Commission
Filings, neither the Company nor any Subsidiary has violated in any material
respect, and is not currently in material default under, any Legal Requirement
applicable to it, or any of its assets or properties, where such violation could
reasonably be expected to have a Material Adverse Effect.

(l) Absence of Certain Changes. Since January 1, 2007, except as previously
disclosed in the Commission Filings, there has been no event or condition that
has had, or is reasonably likely to have, a Material Adverse Effect.

(m) Indebtedness to Officers, Directors and Stockholders. Except as set forth on
Schedule 3(m) attached hereto, neither the Company nor any Subsidiary is
indebted to any of its stockholders, officers or directors or their Affiliates
in any amount whatsoever (including, without limitation, any deferred
compensation, salaries or rent payable).

(n) Relationships with Related Persons. Except as disclosed in the Commission
Filings, no officer, director, or principal stockholder of the Company or any
Subsidiary nor any Related Person (as defined below) of any of the foregoing
has, or since December 31, 2002, has had, any interest in any property (whether
real, personal, or mixed and whether tangible or intangible) used in or
pertaining to the business of the Company or any Subsidiary. Except as disclosed
in the Commission Filings, no officer, director, or principal stockholder of the
Company nor any Related Person of the any of the foregoing is, or since
December 31, 2002, has owned an equity interest or any other financial or profit
interest in, a Person (as defined below) that has (i) had business dealings or a
material financial interest in any transaction with the Company or any
Subsidiary, or (ii) engaged in competition with the Company or any Subsidiary
with respect to any line of the merchandise or services of such company (a
“Competing Business”) in any market presently served by such company except for
ownership of less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except for (A) Contracts between the Company and
Purchaser and (B) employment agreements disclosed in the Commission Filings, no
director, officer, or principal stockholder of the Company or any Subsidiary nor
any Related Person of any of the foregoing is a party to any Contract with, or
has claim or right against, the Company or any Subsidiary. As used in this
Agreement, “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust,

 

8



--------------------------------------------------------------------------------

association, organization, labor union, or other entity or any governmental
body; “Related Person” means, (X) with respect to a particular individual,
(a) each other member of such individual’s Family (as defined below); (b) any
Person that is directly or indirectly controlled by such individual or one or
more members of such individual’s Family; (c) any Person in which such
individual or members of such individual’s Family hold (individually or in the
aggregate) a Material Interest (as defined below); and (d) any Person with
respect to which such individual or one or more members of such individual’s
Family serves as a director, officer, partner, executor, or trustee (or in a
similar capacity); (Y) with respect to a specified Person other than an
individual, (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person; (b) any Person that holds a Material Interest in such
specified Person; (c) each Person that serves as a director, officer, partner,
executor, or trustee of such specified Person (or in a similar capacity);
(d) any Person in which such specified Person holds a Material Interest; (e) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity); and (f) any Related Person of any
individual described in clause (b) or (c). For purposes of the foregoing
definition, (a) the “Family” of an individual includes (i) the individual,
(ii) the individual’s spouse and former spouses, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 1% of the outstanding voting power of a
Person or equity securities or other equity interests representing at least 1%
of the outstanding equity securities or equity securities in a Person.

(o) Title to Properties; Liens and Encumbrances. The Company and each Subsidiary
has good and marketable title to all of its material properties and assets, both
real and personal, and has good title to all its leasehold interests. Except as
disclosed in the Commission Filings, all material properties and assets
reflected in the Company Financials are free and clear of all Encumbrances (as
defined below) except for (i) liens for current taxes not yet due and payable,
(ii) liens imposed by law and incurred in the ordinary course of business for
obligations not past due, (iii) liens in respect of pledges or deposits under
workers’ compensation laws or similar legislation and (iv) liens, Encumbrances
and defects in title which do not in any case materially detract from the value
of the property subject thereto or have a Material Adverse Effect, and which
have arisen in the ordinary course of business. As used in this Agreement,
“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, pledge, security interest, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income, or exercise of any other attribute of ownership.

(p) Permits. The Company and each Subsidiary has all permits, licenses and any
similar authority necessary for the conduct of its business as now conducted,
except where the failure to have such permits and licenses would not materially
and adversely affect the business or financial condition of such company.
Neither the Company nor any Subsidiary is in default in any respect under any of
such permits, licenses or similar authority.

(q) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, or arbitration
tribunal pending or, to the Knowledge of the Company, threatened, against or
affecting the Company or any Subsidiary, in which an unfavorable decision,
ruling or finding would have a Material Adverse Effect on the Company or such
Subsidiary or the transactions contemplated by the Primary Documents, or which
would adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, the Primary Documents.
All references to the “Knowledge of the Company” in this Agreement shall mean
the actual knowledge of the Company or the knowledge that the Company could
reasonably be expected to have, after reasonable investigation and due
diligence.

 

9



--------------------------------------------------------------------------------

(r) No Default. Neither the Company nor any Subsidiary is in default in the
performance or observance of any obligation, covenant or condition contained in
any indenture, mortgage, deed of trust or other instrument or agreement (each a
“Contract”) to which it is a party or by which it or its property may be bound.

(s) Taxes.

(i) All Tax Returns (as defined below) required to have been filed by or with
respect to the Company or any Subsidiary (including any extensions) have been
filed. All such Tax Returns are true, complete and correct in all material
respects. All Taxes (as defined below) due and payable by the Company or any
Subsidiary, whether or not shown on any Tax Return, or claimed to be due by any
Taxing Authority (as defined below), have been paid or accrued on the balance
sheet included in the Company’s latest filing with the Commission.

(ii) Neither the Company nor any Subsidiary has any material liability for Taxes
outstanding other than as reflected in the balance sheet included in the
Company’s latest filing with the Commission or incurred subsequent to the date
of such filing in the ordinary course of business. The unpaid Taxes of the
Company and the Subsidiaries (i) did not, as of the most recent fiscal month
end, exceed by any material amount the reserve for liability for income tax
(other than the reserve for deferred taxes established to reflect timing
differences between book and tax income) set forth on the face of the balance
sheet included in the Company’s latest filing with the Commission, and (ii) will
not exceed by any material amount that reserve as adjusted for operations and
transactions through the First Closing Date.

(iii) Neither the Company nor any Subsidiary is a party to any agreement
extending the time within which to file any Tax Return. No claim has ever been
made by a Taxing Authority of any jurisdiction in which the Company or any
Subsidiary does not file Tax Returns that the Company or such Subsidiary is or
may be subject to taxation by that jurisdiction.

(iv) The Company and each Subsidiary has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, creditor or independent contractor.

(v) There has been no action by any Taxing Authority in connection with
assessing additional Taxes against, or in respect of, the Company or any
Subsidiary for any past period. There is no dispute or claim concerning any Tax
liability of the Company or any Subsidiary either (i) claimed, raised or, to the
Knowledge of the Company, threatened by any Taxing Authority or (ii) of which
the Company is otherwise aware. There are no liens for Taxes upon the assets and
properties of the Company or any Subsidiary other than liens for Taxes not yet
due. None of the Tax Returns of the Company or any Subsidiary have been audited
or examined by Taxing Authorities, and none of the Tax Returns of the Company or
any Subsidiary currently are the subject of audit or examination. The Company
has made available to the Purchaser complete and correct copies of all federal,
state, local and foreign income Tax Returns filed by, and all Tax examination
reports and statements of deficiencies assessed against or agreed to by, the
Company and the Subsidiaries since the fiscal year ended December 31, 1998.

(vi) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
which include or are treated as including, the Company or any Subsidiary or with
respect to any Tax assessment or deficiency affecting the Company or any
Subsidiary.

 

10



--------------------------------------------------------------------------------

(vii) The Company has not received any written ruling related to Taxes or
entered into any agreement with a Taxing Authority relating to Taxes.

(viii) Neither the Company nor any Subsidiary has any liability for the Taxes of
any person or entity other than the Company or such Subsidiary (i) under
Section 1.1502-6 of the Treasury regulations (or any similar provision of state,
local or foreign Legal Requirements), (ii) as a transferee or successor,
(iii) by contract or (iv) otherwise.

(ix) Neither the Company nor any Subsidiary (i) has agreed to make or is
required to make any adjustment under Section 481 of the Internal Revenue Code
by reason of a change in accounting method and (ii) is a “consenting
corporation” within the meaning of Section 341(f)(1) of the Internal Revenue
Code.

(x) Neither the Company nor any Subsidiary is a party to or bound by any
obligations under any tax sharing, tax allocation, tax indemnity or similar
agreement or arrangement.

(xi) Neither the Company nor any Subsidiary is involved in, subject to, or a
party to any joint venture, partnership, contract or other arrangement that is
treated as a partnership for federal, state, local or foreign Tax purposes.

(xii) The Company was not included nor is includible, in the Tax Return of any
other entity.

As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” means
any and all taxes, charges, fees, levies or other assessments, including,
without limitation, income, gross, receipts, excise, real or personal property,
sales, withholding, social security, retirement, unemployment, occupation, use,
service, service use, license, net worth, payroll, franchise, transfer and
recording taxes, fees and charges, imposed by Taxing Authority, whether computed
on a separate, consolidated, unitary, combined or any other basis; and such term
includes any interest whether paid or received, fines, penalties or additional
amounts attributable to, or imposed upon, or with respect to, any such taxes,
charges, fees, levies or other assessments; and “Taxing Authority” means any
governmental agency, board, bureau, body, department or authority of any United
States federal, state or local jurisdiction or any foreign jurisdiction, having
or purporting to exercise jurisdiction with respect to any Tax.

(t) Certain Prohibited Activities. Neither the Company, any Subsidiary nor, to
the Knowledge of the Company, any of their respective directors, officers or
other employees has (i) used any Company or Subsidiary funds for any unlawful
contribution, endorsement, gift, entertainment or other unlawful expense
relating to any political activity, (ii) made any direct or indirect unlawful
payment of Company or Subsidiary funds to any foreign or domestic government
official or employee, (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other similar payment to
any person; provided, however, that the Company, in connection with its recent
acquisition of Latin Node, Inc., has initiated an investigation to determine if
certain payments made to consultants used by Latin Node, Inc. were made in
violation of the FCPA, and all material facts known by the Company with respect
to such investigation have been disclosed on the Most Recent Form 8-K or are set
forth in that certain Investor Representation Letter executed by Purchaser and
delivered to the Company as of the First Closing Date.

 

11



--------------------------------------------------------------------------------

(u) Certain Fees. Except for a fee payable to SGC by the Company, no brokerage
or finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement, and neither the Company nor any Subsidiary has
taken any action that would cause Purchaser to be liable for any such fees or
commissions. The Company agrees that Purchaser shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of any
Person for fees of the type contemplated by this Section with the transactions
contemplated by this Agreement.

(v) Employee Benefits.

(i) The Company does not have, and has not at any time since December 31, 1998
had, Plans (as defined below).

As used in this Agreement, “Plan” means (i) each of the “employee benefit plans”
(as such term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”)), of which any of the Company or any member of
the same controlled group of businesses as the Company within the meaning of
Section 4001(a)(14) of ERISA (an “ERISA Affiliate”) is or ever was a sponsor or
participating employer or as to which the Company or any of its ERISA Affiliates
makes contributions or is required to make contributions, and (ii) any similar
employment, severance or other arrangement or policy of any of the Company or
any of its ERISA Affiliates (whether written or oral) providing for health,
life, vision or dental insurance coverage (including self-insured arrangements),
workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits or retirement benefits, fringe benefits, or for profit
sharing, deferred compensation, bonuses, stock options, stock appreciation or
other forms of incentive compensation or post-retirement insurance, compensation
or benefits.

(w) Private Offering. Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Section 16 hereof, (i) the offer, sale and issuance
of the Series B Preferred Stock and the Warrants, (ii) the issuance of Common
Stock pursuant to the conversion and/or exercise of such securities into shares
of Common Stock, each as contemplated by the Primary Documents, are exempt from
the registration requirements of the Securities Act. The Company agrees that
neither the Company nor anyone acting on its behalf will offer any of the Series
B Preferred Stock, the Warrants or any similar securities for issuance or sale,
or solicit any offer to acquire any of the same from anyone so as to render the
issuance and sale of such securities subject to the registration requirements of
the Securities Act. The Company has not offered or sold the Series B Preferred
Stock or the Warrants by any form of general solicitation or general
advertising, as such terms are used in Rule 502(c) under the Securities Act.

(x) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided Purchaser or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that Purchaser will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Purchaser regarding the Company, its
business and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that Purchaser has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2 hereof.

 

12



--------------------------------------------------------------------------------

(y) Opinion of Financial Advisor. The Board of Directors of the Company has
received the written opinion of vFinance, Inc. to the effect that, as of the
date of such opinion, the purchase price payable by Purchaser hereunder is fair,
from a financial point of view, to the Company’s stockholders. An executed copy
of such opinion is being delivered to Purchaser simultaneously with the
execution of this Agreement.

 

  18. CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

(a) Transfer Restrictions. The Purchaser acknowledges that (i) neither the
Series B Preferred Stock, the Warrants nor the Common Stock issuable upon
conversion of the Series B Preferred Stock or upon exercise of the Warrants have
been registered under the Securities Act, and such securities may not be
transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Series B Preferred Stock, the Warrants or the Common Stock issuable upon
conversion, exercise or exchange thereof (collectively, the “Securities”) made
in reliance upon Rule 144 under the Securities Act (“Rule 144”) may be made only
in accordance with the terms of said Rule 144. The Purchaser understands that,
although Rule 144 is not exclusive, the Commission has expressed its opinion
that persons proposing to sell restricted securities received in a private
offering other than in a registered offering or pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales and that such persons and the brokers who
participate in the transactions do so at their own risk. The provisions of
Section 18(a) and 18(b) hereof, together with the rights of the Purchaser under
this Agreement and the other Primary Documents, shall be binding upon any
assignee of the Purchaser as well as any subsequent transferee of the Series B
Preferred Stock and the Warrants.

(b) Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Securities shall have been registered under the Securities Act or
the Purchaser demonstrates to the reasonable satisfaction of the Company and its
counsel that such registration shall no longer be required, such Securities may
be subject to a stop-transfer order placed against the transfer of such
Securities, and such Securities shall bear a restrictive legend in substantially
the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

(c) Filings. The Company undertakes and agrees that it will make all required
filings in connection with the sale of the Securities to the Purchaser as
required by federal and state laws and regulations, or by any domestic
securities exchange or trading market, and if applicable, the filing of a notice
on Form D (at such time and in such manner as required by the rules and
regulations of the Commission), and to provide copies thereof to the Purchaser
promptly after such filing or filings. With a view to making available to the
holders of the Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit such holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3 or Form SB-2, the Company shall (a) at all times make
and keep public information available, as those terms are understood and defined
in Rule 144, (b) file on a timely basis with the Commission all information that
the Commission may require under either of

 

13



--------------------------------------------------------------------------------

Section 13 or Section 15(d) of the Exchange Act and, so long as it is required
to file such information, take all actions that may be required as a condition
to the availability of Rule 144 (or any successor exemptive rule hereafter in
effect) with respect to the Common Stock; and (d) furnish to any holder of the
Securities forthwith upon request (i) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company as filed with the
Commission, and (iii) any other reports and documents that a holder of the
Securities may reasonably request in order to avail itself of any rule or
regulation of the Commission allowing such holder to sell any such Securities
without registration.

(d) Authorization of Series B Preferred Stock. Simultaneously with the First
Closing Date, the Board of Directors of the Company shall amend the Company’s
certificate of incorporation to authorize the creation of the Series B Preferred
Stock with the designations, rights and preferences set forth in the Series B
Certificate of Designation attached hereto as Exhibit A.

(e) Reservation of Common Stock. The Company will at all times have authorized
and reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the issuance of Common Stock upon conversion of the Series
B Preferred Stock and the exercise of the Warrants (the “Conversion Shares”).

(f) Registration Requirement. Upon the execution of this Agreement, the holders
of the Securities and the Company shall execute a registration rights agreement
in the form attached hereto as Exhibit C (the “Registration Rights Agreement”).

(g) Return of Certificates on Conversion and Warrants on Exercise.

(i) Upon any conversion by the Purchaser of less than all of the Series B
Preferred Stock pursuant to the terms of the Series B Certificate of
Designation, the Company shall issue and deliver to the Purchaser, within seven
business days of the date of conversion, a new certificate or certificates for,
as applicable, the total number of shares of the Series B Preferred Stock, which
the Purchaser has not yet elected to convert (with the number of and
denomination of such new certificate(s) designated by the Purchaser).

(ii) Upon any partial exercise by the Purchaser or its assignees of the
Warrants, the Company shall issue and deliver to the Purchaser or applicable
assignee, within seven business days of the date on which the Warrants is
exercised, new Warrants representing the number of adjusted shares of Common
Stock covered thereby, in accordance with the terms thereof.

(h) Replacement Certificates and Warrants.

(i) The certificate(s) representing the shares of the Series B Preferred Stock
held by the Purchaser shall be exchangeable, at the option of the Purchaser at
any time and from time to time at the office of Company, for certificates with
different denominations representing, as applicable, an equal aggregate number
of shares of the Series B Preferred Stock as requested by the Purchaser upon
surrendering the same. No service charge will be made for such registration or
transfer or exchange.

(ii) The Warrants will be exchangeable, at the option of the Purchaser or its
assignees, at any time and from time to time at the office of the Company, for
other Warrants of different denominations entitling the holder thereof to
purchase in the aggregate the same number of shares of Common Stock as are
purchasable under such Warrants. No service charge will be made for such
transfer or exchange.

 

14



--------------------------------------------------------------------------------

(i) Securities Laws Disclosure; Publicity. The Company shall, by the fourth
trading day following the First Closing Date, issue a press release and file a
Current Report on Form 8-K reasonably acceptable to Purchaser disclosing all
material terms of the transactions contemplated hereby. The Company and
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby. Notwithstanding the foregoing,
other than in any registration statement filed pursuant to the Registration
Rights Agreement and filings related thereto, the Company shall not publicly
disclose the name of Purchaser, or include the name of Purchaser in any filing
with the Commission or any regulatory agency or principal trading market,
without the prior written consent of Purchaser, except to the extent such
disclosure is required by law or market regulations, in which case the Company
shall provide Purchaser with prior notice of such disclosure.

 

  19. ADDITIONAL AGREEMENTS

(a) Use of Proceeds.

(i) The Company shall use the proceeds from the sale of the Series B Preferred
Stock: (A) to reimburse the Purchaser its expenses as set forth in Section 8
hereof, and (B) to acquire a majority ownership and controlling interest in
Desca Holdings, LLC, a Delaware limited liability company (“Desca”) pursuant to
the terms of that certain Preferred Unit Purchase Agreement (“PUPA”), dated as
of October 2, 2007, as amended, by and among the Company, Elandia/Desca
Holdings, LLC (f/k/a Bella Durmiente, LLC), Desca and Jorge Enrique Alvarado
Amado.

(ii) Further, the Company shall cause Elandia/Desca Holdings, LLC to use the
proceeds from the sale of the Series A Preferred Units pursuant to the PUPA in
accordance with Section 2(e) of the PUPA, as amended.

(b) South Pacific Repayment Condition. In the event that the Company sells an
entire (or material portion thereof) business or subsidiary associated with its
South Pacific operations, all proceeds thereof (net of any transaction costs
associated therewith) shall, at the option of the Purchaser, be used to reduce
all outstanding amounts (principal and accrued, unpaid interest) due to the
Purchaser under those certain Convertible Notes, dated February 16, 2007 and
June 25, 2007, executed by the Company in favor of the Purchaser.

(c) Listing of Common Stock. The Company shall use its reasonable best efforts
to cause the following to occur: (i) the Company shall file, not later than
April 15, 2008, a listing application for the American Stock Exchange (“AMEX”);
and (ii) the Company’s Common Stock shall commence trading on AMEX not later
than June 15, 2008. With respect to the actions listed in (i) and (ii), above,
the Company shall fully cooperate with all third parties and promptly provide
all information necessary for the occurrence of such actions it being understood
by the Purchaser that the occurrence of such events are subject to the Company’s
satisfaction of AMEX conditions and listing requirements and, accordingly, are
not fully within the control of the Company.

(d) Delivery of Old Warrants. The Purchaser shall (and shall cause its
affiliates and assignees to) surrender the Old Warrants to the Company for
cancellation and shall execute and deliver such documentation as may be
reasonably requested by the Company to evidence such surrender.

(e) “Most Favored Nation” Clause. For as long as Purchaser or any of its
Affiliates (each a “Purchaser Party”) is a holder of capital stock in the
Company or any successor thereto, the Company shall not grant to any other
holder (beneficial or otherwise) of capital stock in the Company or securities
convertible into, or exercisable or exchangeable for, capital stock in the
Company rights and/or terms with respect to such capital stock (or with respect
to such holder’s status as a holder of such capital stock) more favorable than
the rights and/or terms then held by any Purchaser Party, unless the Company
also grants such favorable terms to such Purchaser Party.

 

15



--------------------------------------------------------------------------------

  20. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES AND THE
WARRANTS

The Purchaser understands that the Company’s obligation to issue the Series B
Preferred Stock and the Warrants on the First Closing Date or each Closing Date,
as applicable, to the Purchaser or its assignees pursuant to this Agreement is
conditioned upon satisfaction the following, unless waived in writing by the
Company:

(a) The accuracy on each Closing Date of the representations and warranties of
the Purchaser contained in this Agreement in all material respects as if made on
such Closing Date, and the performance by the Purchaser on or before such
Closing Date of all covenants and agreements of the Purchaser required to be
performed in all material respects on or before such Closing Date.

(b) The Company and the Purchaser shall have obtained any and all consents,
permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement on or prior to each Closing Date.

(c) All corporate and other proceedings required to carry out the transactions
contemplated by this Agreement on or prior to each Closing Date, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Company, and the Company
shall have been furnished with such instruments and documents as it shall have
reasonably requested.

(d) All regulatory approvals or filings, if any, on each Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of such Closing Date.

(e) The receipt of good funds as of each Closing Date.

 

  21. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE THE SHARES AND THE
WARRANTS

The Company understands that the Purchaser’s obligation to purchase the Series B
Preferred Stock and the Warrants on the First Closing Date and each subsequent
Closing Date pursuant to Section 1 of this Agreement is conditioned upon
satisfaction of the following, unless waived in writing by the Purchaser:

(a) The Purchaser shall have completed to its satisfaction its due diligence
review of the Company, the Company’s business, assets and liabilities, the
Company shall have furnished to the Purchaser and its representatives, such
information as may be reasonably requested by them, and the Purchaser shall have
approved the use of proceeds of the sale in its sole discretion.

(b) The accuracy on each Closing Date of the representations and warranties of
the Company contained in this Agreement in all material respects as if made on
such Closing Date, and the performance by the Company on or before such Closing
Date of all covenants and agreements of the Company required to be performed in
all material respects on or before such Closing Date.

 

16



--------------------------------------------------------------------------------

(c) The Company shall have executed and delivered to the Purchaser or its
assignees (i) the shares of Series B Preferred Stock with respect to each
Closing Date and (ii) all of the Warrants on the First Closing Date.

(d) On each Closing Date, the Purchaser shall have received from the Company
such other certificates and documents as it or its representatives, if
applicable, shall reasonably request, and all proceedings taken by the Company
or the Board of Directors of the Company, as applicable, in connection with the
Primary Documents contemplated by this Agreement and the other Primary Documents
and all documents and papers relating to such Primary Documents shall be
satisfactory to the Purchaser.

(e) All regulatory approvals or filings, if any, on each Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of such Closing Date.

(f) The Company shall have received a Closing Certificate substantially in the
form attached hereto as Exhibit D.

(g) On or before the First Closing Date, the Company shall have duly executed
and delivered to Purchaser the Registration Rights Agreement.

(h) On or before the First Closing Date, the Board of Directors of the Company
shall have amended the Company’s certificate of incorporation to authorize the
creation of the Series B Preferred Stock with the designations, rights and
preferences set forth in the Series B Certificate of Designation attached hereto
as Exhibit A.

(i) On or before the First Closing Date, the Company shall have reimbursed the
Purchaser the expenses then incurred by Purchaser in connection with the
negotiation or performance of this Agreement pursuant to Section 22 hereof.

(j) On or before the First Closing Date, Purchaser shall have received an
opinion of counsel from counsel to the Company in the form attached hereto as
Exhibit E.

(k) On or before the First Closing Date, the closing of the transactions
contemplated by the PUPA shall have occurred.

 

  22. FEES AND EXPENSES

The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Agreement and consummating of the transactions contemplated
herein and the corporate proceedings of the Company in contemplation hereof and
thereof. At the First Closing Date, the Company shall reimburse the Purchaser
for all of the Purchaser’s reasonable out-of-pocket expenses incurred in
connection with the negotiation or performance of this Agreement, including
without limitation reasonable fees and disbursements of counsel to the
Purchaser. The Company shall be solely responsible for all fees payable to SGC
in connection with the transactions contemplated hereby.

 

17



--------------------------------------------------------------------------------

  23. SURVIVAL

The agreements, covenants, representations and warranties of the Company and the
Purchaser shall survive the execution and delivery of this Agreement and the
delivery of the Securities hereunder for a period of two years from the date of
the Final Closing Date, except that:

(a) the Company’s representations and warranties regarding Taxes contained in
Section 17(s) of this Agreement shall survive as long as the Company remains
statutorily liable for any obligation referenced in Section 17(s), and

(b) the Company’s representations and warranties contained in Section 17(c)
shall survive until the Purchaser and any of its affiliates are no longer
holders of any of the Securities purchased hereunder.

 

  24. INDEMNIFICATION

(a) Subject to Section 10(b), each of the Company and the Purchaser (each in
such capacity under this Section, the “Indemnifying Party”) agrees to indemnify
the other party and each officer, director, employee, agent, partner,
stockholder, member and affiliate of such other party (collectively, the
“Indemnified Parties”) for, and hold each Indemnified Party harmless from and
against: (i) any and all damages, losses, claims, diminution in value and other
liabilities of any and every kind, including, without limitation, judgments and
costs of settlement, and (ii) any and all reasonable out-of-pocket costs and
expenses of any and every kind, including, without limitation, reasonable fees
and disbursements of counsel for such Indemnified Parties (all of which expenses
periodically shall be reimbursed as incurred), in each case, arising out of or
suffered or incurred in connection with any of the following, whether or not
involving a third party claim: (A) any misrepresentation or any breach of any
warranty made by the Indemnifying Party herein or in any of the other Primary
Documents, (B) any breach or non-fulfillment of any covenant or agreement made
by the Indemnifying Party herein or in any of the other Primary Documents, or
(C) any claim relating to or arising out of a violation of applicable federal or
state securities laws by the Indemnifying Party in connection with the sale or
issuance of the Series B Preferred Stock or the Warrants by the Indemnifying
Party to the Indemnified Party (collectively, the “Indemnified Liabilities”). To
the extent that the foregoing undertaking by the Indemnifying Party may be
unenforceable for any reason, the Indemnifying Party shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

(b) Notwithstanding Section 10(a), no indemnification shall be payable in
respect of any Indemnified Liability (i) where the claiming Indemnified Party
prior to the First Closing Date had actual knowledge of or notice from
information set forth in the schedules hereto of facts that would clearly
evidence the existence or basis of such Indemnified Liability or (ii) where such
Indemnified Party entered into a settlement of an Indemnified Liability without
the prior written consent of the applicable Indemnifying Party and such
Indemnifying Party has not unreasonably withheld such written consent.

 

  25. NOTICES

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

18



--------------------------------------------------------------------------------

Company:    Elandia International Inc.    1500 Cordova Road, Suite 312    Ft.
Lauderdale, Florida 33316    Attention: Harry Hobbs, Chief Executive Officer   
Telephone:    954-728-9090    Facsimile:    954-728-9080 with a copy to:   
Carlton Fields P.A.    4000 International Place    100 SE 2nd Street    Miami,
FL 33131    Attention: Seth P. Joseph    Telephone:    305-530-0050   
Facsimile:    305-530-0055 Purchaser:    Stanford International Bank Ltd.    No.
11 Pavilion Drive    St. John’s, Antigua    West Indies    Attention: James M.
Davis, Chief Financial Officer    Telephone:    901-680-5260    Facsimile:   
901-680-5265 with a copy to:    Stanford Financial Group    5050 Westheimer Road
   Houston, Texas 77056    Attention: Mauricio Alvarado, Esq.    Telephone   
713-964-5145    Facsimile:    713-964-5245

 

  26. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Florida, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Miami-Dade County, Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Primary
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

19



--------------------------------------------------------------------------------

  27. MISCELLANEOUS

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

(e) Binding Effect of Agreement. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Purchaser to any Person other than an Affiliate of Purchaser
or any of the Persons set forth on Schedule A without the prior written consent
of the Company. Any attempt by the Purchaser without such permission to assign,
transfer, delegate or sublicense any rights, duties or obligations that arise
under this Agreement shall be void. Subject to the foregoing and except as
otherwise provided herein. This Agreement shall inure to the benefit of, and be
binding upon the successors and assigns of each of the parties hereto, including
any assignees of the Purchaser as well as any transferees of the Series B
Preferred Stock and the Warrants.

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

20



--------------------------------------------------------------------------------

(j) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser and the
Company will be entitled to specific performance under the Primary Documents.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

[Signatures Begin on Following Page]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the date first written above.

 

ELANDIA INTERNATIONAL INC.

By:

 

/s/ Harley L. Rollins

Name:

  Harley L. Rollins

Title:

  Chief Financial Officer STANFORD INTERNATIONAL BANK LTD.

By:

 

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

22



--------------------------------------------------------------------------------

SCHEDULE A

Warrant Distribution

Stanford International Bank, Ltd. and its Assigns

 

Name

  

Address

  

Distribution

($32,000,000 Funding)

  

Distribution

(to Holders of Old

Warrants)

Stanford International Bank, Ltd.   

No. 11 Pavilion Drive,

St. John’s, Antigua, W.I.

   785,000    971,500 Daniel T. Bogar   

1016 Sanibel Drive,

Hollywood, FL 33019

   170,000    212,125 William R. Fusselmann   

141 Crandon Blvd.

# 437, Key Biscayne, FL 33149

   170,000    212,125 OSVALDO PI and VIVIAN PI, Trustees, or their successors in
trust, under the OSVALDO AND VIVIAN PI LIVING TRUST, dated February 13, 2007,
and any amendments thereto   

6405 SW 104th Street,

Pinecrest, FL 33156

   170,000    212,125 Ronald M. Stein   

6520 Allison Road,

Miami Beach, FL 33141

   170,000    212,125 Charles M. Weiser   

3521 N. 55th Ave.,

Hollywood, FL 33021

   32,000    35,000 Tal Kimmel   

325 South Biscayne Blvd.,

# 3020, Miami FL 33131

   73,000    88,000 Moises Goihman          9,375 Marcos Singer          3,125
Michael Guptan          87,500 James Li          25,000

TOTAL

      1,570,000    2,068,000

 

23



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

EXHIBIT A    CERTIFICATE OF DESIGNATION OF SERIES B CONVERTIBLE PREFERRED STOCK
EXHIBIT B    FORM OF WARRANT EXHIBIT C    REGISTRATION RIGHTS AGREEMENT EXHIBIT
D    CLOSING CERTIFICATE

 

24



--------------------------------------------------------------------------------

EXHIBIT A

ELANDIA INTERNATIONAL INC.

a Delaware corporation

CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES

OF

SERIES B CONVERTIBLE PREFERRED STOCK

Pursuant to the Delaware General Corporation Law, the undersigned, being an
officer of Elandia International Inc., a Delaware corporation (the
“Corporation”), does hereby certify that the following resolution was adopted by
the Corporation’s board of directors (the “Board”) authorizing the creation and
issuance of 5,185,185 shares of Series B Convertible Preferred Stock:

RESOLVED, that pursuant to authority expressly granted to and vested in the
Board by the Certificate of Incorporation, as amended, of the Corporation, the
Board hereby creates 5,185,185 shares of Series B Convertible Preferred Stock of
the Corporation and authorizes the issuance thereof, and hereby fixes the
designation thereof, and the voting powers, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations or restrictions thereon (in addition to the designation, preferences
and relative, participating and other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Articles Certificate of
Incorporation, as amended, of the Corporation, which are applicable to the
preferred stock, if any) as follows:

1. Designation. The series of preferred stock shall be designated and known as
“Series B Convertible Preferred Stock” (the “Series B Preferred Stock”). The
number of shares constituting the Series B Preferred Stock shall be 5,185,185.
Each share of the Series B Preferred Stock shall have a stated value equal to
$6.75 (the “Stated Value”).

(a) Conversion Rights. The Series B Preferred Stock shall be convertible,
without the payment of any additional consideration by a Holder, into the common
stock, $0.00001 par value, of the Corporation (“Common Stock”) as follows:

(i) Optional Conversion. Subject to and upon compliance with the provisions of
this Section 1(a), a holder of any shares of the Series B Preferred Stock (a
“Holder”) shall have the right, at such Holder’s option at any time, to convert
any of such shares of the Series B Preferred Stock held by the Holder into fully
paid and non-assessable shares of the Common Stock at the then Conversion Rate
(as defined herein).

(ii) Automatic Conversion. Each share of Series B Preferred Stock shall
automatically be converted into shares of Common Stock at the then-effective
Conversion Rate upon the earlier of (i) the date specified by vote or written
consent or agreement of holders of at least two-thirds of the then outstanding
shares of the Series B Preferred Stock, or (ii) upon the closing of a Qualified
Public Offering. As used herein, a “Qualified Public Offering” shall be the
underwritten public offering of the Corporation’s Common Stock registered under
the Securities Act of 1933, as amended (the “Securities Act”), that generates
aggregate net proceeds to the Corporation (after deduction for underwriters’
discounts and expenses relating to the issuance, including without limitation
fees of the Corporation’s counsel) equal to or exceeding $15,000,000 (each of
the events referred to in (i) and (ii) are referred to herein as an “Automatic
Conversion Event”).

 

A-1



--------------------------------------------------------------------------------

(iii) Conversion Rate. Each share of the Series B Preferred Stock is convertible
into the number of shares of the Common Stock as shall be calculated by dividing
the Stated Value by $6.75 (the “Conversion Price”; the conversion rate so
calculated, the “Conversion Rate”), subject to adjustments as set forth in
Section 1(a)(v) hereof.

(iv) Mechanics of Conversion.

a. The Holder may exercise the conversion right specified in Section 1(a)(i) by
giving written notice to the Corporation at any time, that the Holder elects to
convert a stated number of shares of the Series B Preferred Stock into a stated
number of shares of Common Stock, and, subject to Section 1(a)(iv)b below, by
surrendering the certificate or certificates representing the Series B Preferred
Stock to be converted of a Lost Certificate Affidavit (as defined below)
therefor, duly endorsed to the Corporation or in blank, to the Corporation at
its principal office (or at such other office as the Corporation may designate
by written notice, postage prepaid, to all Holders) at any time during its usual
business hours, together with a statement of the name or names (with addresses)
of the person or persons in whose name the certificate or certificates for
Common Stock shall be issued. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of surrender of the
shares of Series B Preferred Stock to be converted, and the person or persons
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock on such date.

b. On the date of an Automatic Conversion Event, the outstanding shares of
Series B Preferred Stock shall be converted automatically without any further
action by the holders of such shares and whether or not the certificates
representing such shares are surrendered to the Corporation or its transfer
agent; provided further, however, that the Corporation shall not be obligated to
issue certificates evidencing the shares of Common Stock issuable upon such
Automatic Conversion Event unless either the certificates evidencing such shares
of Series B Preferred Stock are delivered to the Corporation or its transfer
agent as provided above, or the holder notifies the Corporation or its transfer
agent that such certificates have been lost, stolen or destroyed and executes an
agreement satisfactory to the Corporation to indemnify the Corporation from any
loss incurred by it in connection with such certificates (a “Lost Certificate
Affidavit”). On the date of the occurrence of an Automatic Conversion Event,
each holder of record of shares of Series B Preferred Stock shall be deemed to
be the holder of record of the Common Stock issuable upon such conversion,
notwithstanding that the certificates representing such shares of Series B
Preferred Stock shall not have been surrendered at the office of the
Corporation, that notice from the Corporation shall not have been received by
any holder of record of shares of Series B Preferred Stock, or that the
certificates evidencing such shares of Common Stock shall not then be actually
delivered to such holder.

c. If the conversion is in connection with the closing of a Qualified Public
Offering, the conversion may, at the option of any holder tendering shares of
Series B Preferred Stock for conversion, be conditioned upon the closing of the
Qualified Public Offering, in which event the person(s) entitled to receive the
Common Stock upon conversion of the Series B Preferred Stock shall not be deemed
to have converted such Series B Preferred Stock until immediately prior to the
closing of the Qualified Public Offering.

d. No fractional shares of Common Stock shall be issued upon conversion of the
Series B Preferred Stock. In lieu of any fractional shares to which the holder
would otherwise be entitled, the Corporation shall pay cash equal to such
fraction

 

A-2



--------------------------------------------------------------------------------

multiplied by the then fair market value of a share of Common Stock as
determined by the Board of Directors. For such purpose, all shares of Series B
Preferred Stock held by each holder of Series B Preferred Stock shall be
aggregated, and any resulting fractional share of Common Stock shall be paid in
cash.

(v) Conversion Rate Adjustments. The Conversion Price shall be subject to
adjustment from time to time as follows:

a. Consolidation, Merger, Sale, Lease or Conveyance. In case of any
consolidation or merger of the Corporation with or into another corporation, or
in case of any sale, lease or conveyance to another corporation of all or
substantially all the assets of the Corporation, each share of the Series B
Preferred Stock shall after the date of such consolidation, merger, sale, lease
or conveyance be convertible into, in lieu of the number of shares of Common
Stock which the Holders would otherwise have been entitled to receive, the
number of shares of stock or other securities or property (including cash) to
which the Common Stock issuable (at the time of such consolidation, merger,
sale, lease or conveyance) upon conversion of such share of the Series B
Preferred Stock would have been entitled upon such consolidation, merger, sale,
lease or conveyance; and in any such case, if necessary, the provisions set
forth herein with respect to the rights and interests thereafter of the Holder
of the shares of the Series B Preferred Stock shall be appropriately adjusted so
as to be applicable, as nearly as may reasonably be, to any shares of stock or
other securities or property thereafter deliverable on the conversion of the
shares of the Series B Preferred Stock.

b. Stock Dividends, Subdivisions, Reclassification, or Combinations. If the
Corporation shall (i) declare a dividend or make a distribution on its Common
Stock in shares of its Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding Common Stock into a smaller number
of shares; the Conversion Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination, or reclassification shall be proportionately adjusted so that the
Holder of any shares of the Series B Preferred Stock surrendered for conversion
after such date shall be entitled to receive the number of shares of Common
Stock that he would have owned or been entitled to receive had such Series B
Preferred Stock been converted immediately prior to such date. Successive
adjustments in the Conversion Price shall be made whenever any event specified
above shall occur. If the Corporation shall subdivide (by stock split, by
payment of a stock dividend or otherwise) the outstanding shares of Series B
Preferred Stock, into a greater number of shares of Series B Preferred Stock,
the Stated Value of the affected series of Preferred Stock in effect immediately
prior to such subdivision shall, concurrently with the effectiveness of such
subdivision, be proportionately decreased. In the event the outstanding shares
of Series B Preferred Stock shall be combined (by reclassification or otherwise)
into a lesser number of shares of Series B Preferred Stock, the Stated Value of
the Series B Preferred Stock in effect immediately prior to such combination
shall, concurrently with the effectiveness of such combination, be
proportionately increased.

c. Issuances of Securities. If at any time on or before the conversion of all of
the Series B Preferred Stock the Corporation shall (i) sell or otherwise issue
shares of the Common Stock at a purchase price per share less than the
Conversion Price in effect immediately prior to such issuance, or (ii) sell or
otherwise issue the Corporation’s securities which are convertible into or
exercisable for shares of the Corporation’s Common Stock at a conversion or
exercise price per share less than the Conversion Price in effect immediately
prior to such issuance, then immediately upon such issuance or sale, the
Conversion Price shall be adjusted to a price equal to the purchase price of the
shares of Common Stock or the conversion or exercise price per share of the
Corporation’s securities sold or issued.

 

A-3



--------------------------------------------------------------------------------

d. Excluded Transactions. No adjustment to the Conversion Price shall be
required under this Section 1(a)(v) in the event of the issuance of: (i) shares
of Common Stock by the Corporation upon the conversion or exercise of or
pursuant to any outstanding stock options or stock option plan now existing or
hereafter approved by the Holders (“Stock Option Plans”); (ii) shares of Common
Stock issued upon the exercise or conversion of options, warrants or other
convertible securities outstanding as of the date of the filing of this
Certificate of Designation, Rights and Preferences; (iii) shares of Common Stock
issued or issuable as a dividend or distribution on the Series B Preferred Stock
or pursuant to any event for which adjustment is made pursuant to this
Section 1(a)(v)a or (a)(v)b; (iv) shares of Common Stock issued or issuable to
banks, equipment lessors or other financial institutions pursuant to a debt
financing or commercial leasing transaction approved by the Board; [(v) shares
of Common Stock issued or issuable in connection with any settlement of any
action, suit, proceeding or litigation approved by the Board]; (vi) shares of
Common Stock issued or issuable to non-Affiliates in connection with sponsored
research, collaboration, technology license, development, OEM, marketing or
other similar agreements or strategic partnerships approved by the Board,
provided such issuance is primarily for a purpose other than raising additional
capital through the sale of equity securities of the Corporation; (vii) subject
to the limitation set forth in clause (i) of this Section 1(a)(v)d, shares of
Common Stock, phantom stock or stock options issued to directors or management
under any Stock Option Plan and approved by the Board of Directors.

e. Reservation, Validity of Common Stock. The Corporation covenants that it will
at all times reserve and keep available, free from preemptive rights, out of the
aggregate of its authorized but unissued shares of Common Stock for the purpose
of effecting conversion of the Series B Preferred Stock, the full number of
shares of Common Stock deliverable upon the conversion of all outstanding Series
B Preferred Stock not therefore converted. Before taking any action which would
cause an adjustment in the Conversion Rate such that Common Stock issuable upon
the conversion of Series B Preferred Stock would be issued in excess of the
authorized Common Stock, the Corporation will take any corporate action which
may, in the opinion of its counsel, be necessary in order that the Corporation
may validly and legally issue fully-paid and non assessable shares of Common
Stock at such adjusted Conversion Rate. Such action may include, but it is not
limited to, amending the Corporation’s Certificate of Incorporation to increase
the number of authorized Common Stock.

(vi) Approvals. If any shares of the Common Stock to be reserved for the purpose
of conversion of shares of the Series B Preferred Stock require registration
with or approval of any governmental authority under any Federal or state law
before such shares may be validly issued or delivered upon conversion, then the
Corporation will in good faith and as expeditiously as possible endeavor to
secure such registration or approval, as the case may be. If, and so long as,
any Common Stock into which the shares of the Series B Preferred Stock are then
convertible is listed on any national securities exchange, the Corporation will,
if permitted by the rules of such exchange, list and keep listed on such
exchange, upon official notice of issuance, all shares of such Common Stock
issuable upon conversion.

(vii) Valid Issuance. All shares of Common Stock that may be issued upon
conversion of shares of the Series B Preferred Stock will upon issuance be duly
and validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof, and the Corporation shall take
no action that will cause a contrary result.

(b) Liquidation.

(i) Liquidation Preference. In the event of liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary (a “Liquidation Event”),
the Holders of the Series B Preferred Stock shall be entitled to receive, prior
and before any distribution of assets shall be made to the holders of any Common
Stock or other class of capital stock or other equity

 

A-4



--------------------------------------------------------------------------------

securities of the Corporation, an amount equal to the Stated Value per share of
Series B Preferred Stock held by such Holder (the “Liquidation Pay Out”). After
payment of the Liquidation Pay Out to each Holder and the payment of the
respective liquidation preferences of the other preferred stock of the
Corporation, if any, the entire remaining assets of the Corporation available
for distribution shall be distributed pro rata to holders of the Common Stock of
the Corporation in proportion to the number of shares of Common Stock held by
them.

(ii) Ratable Distribution. If upon any liquidation, dissolution or winding up of
the Corporation, the net assets of the Corporation to be distributed among the
Holders shall be insufficient to permit payment in full to the Holders of such
Series B Preferred Stock, then all remaining net assets of the Corporation after
the provision for the payment of the Corporation’s debts shall be distributed
ratably in proportion to the full amounts to which they would otherwise be
entitled to receive among the Holders. Shares of Series B Preferred Stock shall
not be entitled to be converted into shares of Common Stock in order to
participate in any distribution, or series of distributions, as shares of Common
Stock, without first foregoing participation in such distribution, or series of
distributions, as shares of Series B Preferred Stock.

(iii) Merger, Reorganization or Sale of Assets. For purposes of this
Section 1(b), (i) any acquisition of the Corporation by means of merger or other
form of corporate reorganization in which outstanding shares of the Corporation
are exchanged for securities or other consideration issued, or caused to be
issued, by the acquiring corporation or its subsidiary (other than a transaction
or series of related transactions in which the holders of the voting securities
of the Corporation outstanding immediately prior to such transaction or series
of related transactions retain, immediately after such transaction or series of
transactions, as a result of shares in the Corporation held by such holders
prior to such transaction, at least a majority of the total voting power
represented by the outstanding voting securities of the Corporation or such
other surviving or resulting entity (or if the Corporation or such other
surviving or resulting entity is a wholly-owned subsidiary immediately following
such acquisition, its parent)) or (ii) a sale of all or substantially all of the
assets of the Corporation, shall be treated as a liquidation, dissolution or
winding up of the Corporation and shall entitle the holders of Series B
Preferred Stock to receive at the closing in cash, securities or other property
amounts as specified in Section 1(b)(i) above. Whenever the distribution
provided for in this Section 1(b) shall be payable in assets other than cash,
the value of such distribution shall be the fair market value of such securities
or other property as determined in good faith by the Board, except that any
publicly-traded securities to be distributed to stockholders in a liquidation,
dissolution, or winding up of the Corporation shall be valued as follows:

a. if the securities are then traded on a national securities exchange, then the
value of the securities shall be deemed to be the average of the closing prices
of the securities on such exchange over the ten (10) trading day period ending
five (5) trading days prior to the distribution;

b. if the securities are actively traded over-the-counter, then the value of the
securities shall be deemed to be the average of the closing bid prices of the
securities over the ten (10) trading day period ending five (5) trading days
prior to the Distribution.

In the event of a merger or other acquisition of the Corporation by another
entity, the Distribution date shall be deemed to be the date such transaction
closes. For the purposes of this subsection 3(e), “trading day” shall mean any
day which the exchange or system on which the securities to be distributed are
traded is open and “closing prices” or “closing bid prices” shall be deemed to
be: (i) for securities traded primarily on the New York Stock Exchange, the
American Stock Exchange or a Nasdaq market, the last reported trade price or
sale price, as the case may be, at 4:00 p.m., New York time, on that day and
(ii) for securities listed or traded on other

 

A-5



--------------------------------------------------------------------------------

exchanges, markets and systems, the market price as of the end of the regular
hours trading period that is generally accepted as such for such exchange,
market or system. If, after the date hereof, the benchmark times generally
accepted in the securities industry for determining the market price of a stock
as of a given trading day shall change from those set forth above, the fair
market value shall be determined as of such other generally accepted benchmark
times.

(c) Voting Rights.

(i) Except as otherwise expressly provided herein or as required by law, the
holders of Preferred Stock and the holders of Common Stock shall vote together
and not as separate classes.

(ii) Other than as provided herein or required by law, there shall be no series
voting.

(iii) Except as otherwise required under Delaware law, the Holders of the Series
B Preferred Stock shall be entitled to vote at any meeting of stockholders of
the Corporation (or any written actions of stockholders in lieu of meetings)
with respect to any matters presented to the stockholders of the Corporation for
their action or consideration. For the purposes of such stockholder votes, each
share of Series B Preferred Stock shall be entitled to one vote for each share
of Common Stock such share of Series B Preferred Stock would be convertible into
at the record date set for such voting. Fractional votes shall not, however, be
permitted and any fractional voting rights resulting from the above formula
(after aggregating all shares into which shares of Series B Preferred Stock held
by each holder could be converted), shall be disregarded.

(iv) Notwithstanding the foregoing, so long as any shares of Series B Preferred
Stock remain outstanding, the Corporation shall not (and shall not cause or
permit any of its material Subsidiaries to), by amendment, merger, consolidation
or otherwise, without first obtaining the approval of the holders of at least a
majority of the then outstanding shares of Series B Preferred Stock (i) alter or
change the rights, preferences or privileges of the Series B Preferred Stock as
outlined herein, (ii) create any new class or series of capital stock (or
securities convertible into or exercisable therefor) (1) having a preference
over the Series B Preferred Stock as to the payment of dividends or the
distribution of assets upon the occurrence of a Liquidation Event or (2) that
are otherwise on parity or superior to the Series B Preferred (“Senior
Securities”), (iii) alter or change the rights, preferences or privileges of any
Senior Securities so as to adversely affect the Series B Preferred Stock,
(iv) enter into a contract for a sale by the Corporation (or any material
subsidiary thereof) of a material portion of the assets or equity of the
Corporation or such subsidiary whether effected by a merger, consolidation or
similar transaction; (vi) amend the Corporation’s certificate of incorporation,
bylaws or this Certificate (as defined below); (vii) change the nature of the
Corporation’s business or invest any corporate funds in a business entity or
venture that is not directly related to the Corporation’s principal line of
business; (viii) declare or pay dividends or redeem any equity securities of the
Corporation or an material subsidiary thereof (other than dividends payable on,
or redemption of, the Series B Preferred Stock); (ix) issue additional shares of
Series B Preferred Stock; (x) make capital expenditures in excess of a
$15,000,000 in any 12-month period; (xi) enter into any credit facility or issue
debt in excess of $15,000,000; (xii) conduct any public offering of securities
by the Corporation or any of its Subsidiaries; (xiii) expand the size of the
board of directors of the Corporation; and (xiv) enter into or modify any
affiliated or related party transaction.

(b) Dividends. In the event that the Corporation declares and pays dividends to
the holders of its Common Stock, payable in cash or assets other than in shares
of its Common Stock (valued at the fair market value thereof as determined in
good faith by the Board), the Holders of the Series B Preferred Stock shall be
entitled to receive dividends for each share of Common Stock which each share of
Series B Preferred Stock would be convertible into at the record date set for
such dividend.

 

A-6



--------------------------------------------------------------------------------

(c) Exclusion of Other Rights. Except as may otherwise be required by law, the
shares of the Series B Preferred Stock shall not have any preferences or
relative, participating, optional or other special rights, other than those
specifically set forth in this Certificate (as defined below) (as such
Certificate may be amended from time to time) and in the Corporation’s
Certificate of Incorporation, as amended.

(d) Headings of Subdivisions. The headings of the various subdivisions hereof
are for convenience of reference only and shall not affect the interpretation of
any of the provisions hereof.

(e) Severability of Provisions. If any right, preference or limitation of the
Series B Preferred Stock set forth in this certificate of designations, rights
and preferences (“Certificate”) (as such Certificate may be amended from time to
time) is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other rights, preferences and limitations set forth
in this Certificate (as so amended) which can be given effect without the
invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless, remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.

(f) Status of Reacquired Shares. No shares of the Series B Preferred Stock which
have been issued and reacquired in any manner or converted into Common Stock may
be reissued, and all such shares shall be returned to the status of undesignated
shares of preferred stock of the Corporation.

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed in
its name and on its behalf by its Chief Executive Officer this 21st day of
November, 2007.

 

By:

 

 

  Harry G. Hobbs   Chief Executive Officer

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND SUCH LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

THIS WARRANT IS SUBJECT TO THE TERMS OF THE SECURITIES PURCHASE AGREEMENT, DATED
AS OF NOVEMBER 21, 2007 BETWEEN THE COMPANY AND STANFORD INTERNATIONAL BANK
LTD., A COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY, AND ANY TRANSFERS AND TRANSFEREES OF THIS WARRANT AND THE WARRANT STOCK
ARE SUBJECT TO THE TERMS AND CONDITIONS OF SUCH AGREEMENT

Warrant No. B-        

WARRANT

For the Purchase of Common Stock of

ELANDIA INTERNATIONAL INC.

a Delaware corporation

VOID AFTER 5:00 P.M., EASTERN STANDARD TIME, ON              , 201[2].

 

             Shares

                 , 2007

FOR VALUE RECEIVED, ELANDIA INTERNATIONAL INC., a Delaware corporation (the
“Company”), hereby certifies that                                          (the
“Holder”) is entitled, subject to the provisions of this Warrant, to purchase
from the Company              shares of common stock (the “Common Shares”), par
value $0.0001 per share (“Common Stock”), of the Company at an exercise price
per Common Share equal to $0.001 per Common Share (the “Exercise Price”), during
the period commencing on the date hereof and expiring at 5:00 P.M., Eastern
Standard time, on the fifth (5th) anniversary thereof.

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, or the entitlement thereto upon such exercise,
and as adjusted from time to time, are hereinafter sometimes referred to as
“Warrant Stock.” The Warrants issued on the same date hereof bearing the same
terms and conditions as this Warrant shall be collectively referred to as the
“Warrants”.

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

  28. EXERCISE OF WARRANT

(a) By Payment of Cash. This Warrant may be exercised by its presentation and
surrender to the Company at its principal office (or such office or agency of
the Company as it may designate in writing to the Holder hereof), commencing on
            , 2007



--------------------------------------------------------------------------------

(“Date of Issuance”) and expiring at 5:00 P.M., Eastern Standard time, on the
fifth (5th) anniversary thereof, with the Warrant Exercise Form attached hereto
duly executed and accompanied by payment (either in cash or by certified or
official bank check or by wire transfer, payable to the order of the Company) of
the Exercise Price for the number of shares specified in such Form.

The Company agrees that the Holder hereof shall be deemed the record owner of
such Common Shares as of the close of business on the date on which this Warrant
shall have been presented and payment made for such Common Shares as aforesaid
whether or not the Company or its transfer agent is open for business.
Certificates for the Common Shares so purchased shall be delivered to the Holder
hereof within a reasonable time, not exceeding 15 days, after the rights
represented by this Warrant shall have been so exercised. If this Warrant should
be exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder hereof to purchase the balance of the shares purchasable hereunder as
soon as reasonably possible.

(b) Cashless Exercise. In lieu of the payment method set forth in Section 1(a)
above, the Holder may elect to exchange all or some of this Warrant for the
Common Shares equal to the value of the amount of this Warrant being exchanged
on the date of exchange. If the Holder elects to exchange this Warrant as
provided in this Section 1(b), the Holder shall tender to the Company this
Warrant for the amount being exchanged, along with written notice of the
Holder’s election to exchange some or all of this Warrant, and the Company shall
issue to the Holder the number of Common Shares computed using the following
formula:

 

  X    =    Y (A-B)               A

 

Where: X =

  The number of Common Shares to be issued to the Holder.   Y =    The number of
Common Shares covered by this Warrant in respect of which the cashless exercise
election is made pursuant to this Section 1(b).   A =    The Market Price of one
Common Share.   B =    The Exercise Price (as adjusted to the date of such
calculation).

The Warrant exchange shall take place on the date specified in the notice or if
the date the notice is received by the Company is later than the date specified
in the notice, on the date the notice is received by the Company.

As used herein in the phrase “Market Price” at any date shall be deemed to be
the last reported sale price or the closing price of the Common Stock on any
exchange (including the National Association of Securities Dealers Automated
Quotation System (“Nasdaq”)) on which the Common Stock is listed or the closing
price as quoted on the OTC Bulletin Board, or, in the case no such reported sale
takes place on such day, the average of the last reported sales prices or
quotations for the last five trading days, in either case as officially reported
or quoted by the principal securities exchange or the OTC Bulletin Board, and if
the Common Stock is not listed or quoted as determined in good faith by
resolution of the Board of Directors of the Company, based on the best
information available to it.

(c) “Easy Sale” Exercise. In lieu of the payment method set forth in
Section 1(a) above, when permitted by law and applicable regulations (including
rules of Nasdaq and National Association of Securities Dealers (“NASD”)), the
Holder may pay the

 

B-2



--------------------------------------------------------------------------------

aggregate Exercise Price (the “Exercise Amount”) through a “same day sale”
commitment from the Holder (and if applicable a broker-dealer that is a member
of the NASD (an “NASD Dealer”)), whereby the Holder irrevocably elects to
exercise this Warrant and to sell a portion of the shares so purchased to pay
the Exercise Amount and the Holder (or, if applicable, the NASD Dealer) commits
upon sale (or, in the case of the NASD Dealer, upon receipt) of such shares to
forward the Exercise Amount directly to the Company.

 

  29. COVENANTS BY THE COMPANY

The Company covenants and agrees as follows:

(a) Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company shall, at all times, reserve and
keep available out of its authorized capital stock, solely for the purposes of
issuance upon exercise of this Warrant, such number of its Common Shares as
shall be issuable upon the exercise of this Warrant. If at any time the number
of authorized Common Shares shall not be sufficient to effect the exercise of
this Warrant, the Company will take such corporate action as may be necessary to
increase its authorized but unissued Common Shares to such number of shares as
shall be sufficient for such purpose. The Company shall have analogous
obligations with respect to any other securities or property issuable upon
exercise of this Warrant.

(b) Valid Issuance. All Common Shares which may be issued upon exercise of the
rights represented by this Warrant included herein will be, upon payment
thereof, validly issued, fully paid, non-assessable and free from all taxes,
liens and charges with respect to the issuance thereof.

(c) Taxes. All original issue taxes payable in respect of the issuance of Common
Shares upon the exercise of the rights represented by this Warrant shall be
borne by the Company, but in no event shall the Company be responsible or liable
for income taxes or transfer taxes upon the issuance or transfer of this Warrant
or the Warrant Stock.

(d) Fractional Shares. The Company shall not be required to issue certificates
representing fractions of Common Shares. In lieu of any fractional interests,
the Company shall make a cash payment equal to the Exercise Price multiplied by
such fraction.

 

  30. EXCHANGE OR ASSIGNMENT OF WARRANT

This Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company for other Warrants of different
denominations, entitling the Holder to purchase in the aggregate the same number
of Common Shares purchasable hereunder. Subject to the provisions of this
Warrant and the receipt by the Company of any required representations and
agreements, upon surrender of this Warrant to the Company with the Warrant
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without additional charge, execute and deliver
a new Warrant in the name of the assignee named in such instrument of assignment
and this Warrant shall promptly be canceled. In the event of a partial
assignment of this Warrant, the new Warrants issued to the assignee and the
Holder shall make reference to the aggregate number of shares of Warrant Stock
issuable upon exercise of this Warrant.

 

  31. RIGHTS OF THE HOLDER

The Holder shall not, by virtue hereof, be entitled to any voting or other
rights of a stockholder of the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.

 

B-3



--------------------------------------------------------------------------------

  32. ADJUSTMENT OF EXERCISE PRICE

(a) Stock Splits, Subdivisions or Combinations; Common Stock Dividends;
Reclassification. If the Company, at any time while this Warrant is outstanding,
(a) shall fix a record date for the effectuation of a split, subdivision or
combination of the outstanding shares of Common Stock, (b) shall pay a stock
dividend on its Common Stock, or (c) issue by reclassification of shares of
Common Stock any shares of capital stock of the Company, then (i) the Exercise
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event and (ii) the number of shares of the Warrant Stock shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately after such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event. Any adjustment made pursuant to this Section 5(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or, in the case
of a subdivision or re-classification, shall become effective immediately after
the effective date thereof.

(b) Rights; Options; Warrants or Other Securities. If the Company, at any time
while this Warrant is outstanding, shall fix a record date for the issuance of
rights, options, warrants or other securities to the holders of its Common Stock
entitling them to subscribe for or purchase, convert to, exchange for or
otherwise acquire shares of Common Stock for no consideration or at a price per
share less than the Exercise Price, the Exercise Price shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus the number of shares
of Common Stock which the aggregate consideration received by the Company would
purchase at the Exercise Price, and the denominator of which shall be the number
of shares of Common Stock outstanding immediately prior to such issuance date
plus the number of additional shares of Common Stock offered for subscription,
purchase, conversion, exchange or acquisition, as the case may be. Such
adjustment shall be made whenever such rights, options, warrants or other
securities are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options, warrants or other securities.

(c) Subscription Rights. If the Company, at any time while this Warrant is
outstanding, shall fix a record date for the distribution to holders of its
Common Stock, evidence of its indebtedness or assets or rights, options,
warrants or other security entitling them to subscribe for or purchase, convert
to, exchange for or otherwise acquire any security (excluding those referred to
in Sections 5(a) and 5(b) above), then in each such case the Exercise Price at
which this Warrant shall thereafter be exercisable shall be determined by
multiplying the Exercise Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the per-share Market Price on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of Common Stock as determined by the Board of Directors in
good faith, and the denominator of which shall be the Exercise Price as of such
record date; provided, however, that in the event of a distribution exceeding
10% of the net assets of the Company, such fair market value shall be determined
by an appraiser selected in good faith by the registered owners of a majority of
the Warrant Stock then outstanding; and provided, further, that the Company,
after receipt of the determination by such appraiser shall have the right to
select in good faith an additional appraiser meeting the same qualifications, in
which case the fair market value shall be equal to the average of the
determinations by each such appraiser. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.

 

B-4



--------------------------------------------------------------------------------

(d) Rounding. All calculations under this Section 5 shall be made to the nearest
cent or the nearest l/l00th of a share, as the case may be.

(e) Notice of Adjustment. Whenever the Exercise Price is adjusted pursuant to
this Section 5, the Company shall promptly deliver to the Holder a notice
setting forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. Such notice shall be signed by
the chairman, president or chief financial officer of the Company.

(f) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held shall be considered
an issue or sale of Common Stock by the Company.

(g) Change of Control; Compulsory Share Exchange. In case of (A) any Change of
Control Transaction (as defined below) or (B) any compulsory share exchange
pursuant to which the Common Stock is converted into other securities, cash or
property (each, an “Event”), lawful provision shall be made so that the Holder
shall have the right thereafter to exercise this Warrant for shares of stock and
other securities, cash and property receivable upon or deemed to be held by
holders of Common Stock following such Event, and the Holder shall be entitled
upon such Event to receive such amount of shares of stock and other securities,
cash or property as the shares of the Common Stock of the Company into which
this Warrant could have been exercised immediately prior to such Event (without
taking into account any limitations or restrictions on the exercisability of
this Warrant) would have been entitled; provided, however, that in the case of a
transaction specified in (A), above, in which holders of the Company’s Common
Stock receive cash, the Holder shall have the right to exercise the Warrant for
such number of shares of the surviving company equal to the amount of cash into
which this Warrant is then exercisable, divided by the fair market value of the
shares of the surviving company on the effective date of such Event. The terms
of any such Event shall include such terms so as to continue to give to the
Holder the right to receive the securities, cash or property set forth in this
Section 5(g) upon any exercise or redemption following such Event, and, in the
case of an Event specified in (A), above, the successor corporation or other
entity (if other than the Company) resulting from such reorganization, merger or
consolidation, or the person acquiring the properties and assets, or such other
controlling corporation or entity as may be appropriate, shall expressly assume
the obligation to deliver the securities or other assets which the Holder is
entitled to receive hereunder. The provisions of this Section 5(g) shall
similarly apply to successive Events. “Change of Control Transaction” means the
occurrence of any (i) merger or consolidation of the Company with or into
another entity, unless the holders of the Company’s securities immediately prior
to such transaction or series of transactions continue to hold at least 50% of
such securities following such transaction or series of transactions, (ii) a
sale, conveyance, lease, transfer or disposition of all or substantially all of
the assets of the Company in one or a series of related transactions or
(iii) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (i) or (ii).

(h) Issuances Below Exercise Price. If the Company, at any time while this
Warrant is outstanding:

(i) issues or sells, or is deemed to have issued or sold, any Common Stock;

(ii) in any manner grants, issues or sells any rights, options, warrants,
options to subscribe for or to purchase Common Stock or any stock or other
securities convertible into or exchangeable for Common Stock (other than any
Excluded Securities (as defined below)) (such rights, options or warrants being
herein called “Options” and such convertible or exchangeable stock or securities
being herein called “Convertible Securities”); or

 

B-5



--------------------------------------------------------------------------------

(iii) in any manner issues or sells any Convertible Securities;

for (a) with respect to paragraph (i) above, a price per share, or (b) with
respect to paragraphs (ii) or (iii) above, a price per share for which Common
Stock issuable upon the exercise of such Options or upon conversion or exchange
of such Convertible Securities is, less than the Exercise Price in effect
immediately prior to such issuance or sale, then, immediately after such
issuance, sale or grant, the Exercise Price shall be reduced to a price equal to
the price per share of the Common Stock sold or the exercise price or conversion
price of the Options and Convertible Securities, as applicable. No modification
of the issuance terms shall be made upon the actual issuance of such Common
Stock upon conversion or exchange of such Options or Convertible Securities. The
number of Common Shares issuable upon exercise of this Warrant shall be
increased to an amount equal to the quotient of (A) the product of (x) the
Exercise Price in effect immediately prior to the adjustment multiplied by
(y) the number of Common Shares issuable upon exercise of this Warrant
immediately prior to the adjustment, divided by (B) the adjusted Exercise Price.
If there is a change at any time in (i) the exercise price provided for in any
Options, (ii) the additional consideration, if any, payable upon the issuance,
conversion or exchange of any Convertible Securities or (iii) the rate at which
any Convertible Securities are convertible into or exchangeable for Common
Stock, then immediately after such change the Exercise Price shall be adjusted
to Exercise Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed exercise
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold; provided that no adjustment shall
be made if such adjustment would result in an increase of the Exercise Price
then in effect.

“Excluded Securities” means (i) options to be granted pursuant to a stock option
plan approved by Stanford International Bank Ltd. (“Stanford”); (ii) shares of
Common Stock issued upon conversion or exercise of warrants, options or other
securities convertible into Common Stock which have been specifically disclosed
to Stanford in the Preferred Stock Purchase Agreement dated as of November     ,
2007 between the Company and Stanford, or (iii) shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock issued or
deemed to be issued by the Company in connection with a strategic acquisition by
the Company of the assets or business, or division thereof, of another entity
which acquisition has been approved by Stanford in writing.

(i) Effect on Exercise Price of Certain Events. For purposes of determining the
adjusted Exercise Price under Section 5(h), the following shall be applicable:

(i) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor, without deducting any expenses paid or
incurred by the Company or any commissions or compensations paid or concessions
or discounts allowed to underwriters, dealers or others performing similar
services in connection with such issue or sale. In case any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities listed or quoted on a national securities
exchange or national quotation system, in which case the amount of consideration
received by the Company will be the arithmetic average of the closing sale price
of such security for the five (5) consecutive trading days immediately preceding
the date of receipt thereof. In case any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the registered owners of a majority of

 

B-6



--------------------------------------------------------------------------------

the Warrant Stock then outstanding. If such parties are unable to reach
agreement within 10 days after the occurrence of an event requiring valuation
(the “Valuation Event”), the fair value of such consideration will be determined
within 48 hours of the 10th day following the Valuation Event by an appraiser
selected in good faith by the Company and agreed upon in good faith by the
registered owners of a majority of the Warrant Stock then outstanding. The
determination of such appraiser shall be binding upon all parties absent
manifest error.

(ii) Integrated Transactions. In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for an aggregate consideration of $.001.

(iii) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (a) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(b) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(iv) Other Events. If any event occurs that would adversely affect the rights of
the Holder of this Warrant but is not expressly provided for by this Section 5
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price so
as to protect the rights of the Holder; provided, however, that no such
adjustment will increase the Exercise Price.

(j) Notice of Certain Events. If:

(i) the Company shall declare a dividend (or any other distribution) on its
Common Stock;

(ii) the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock;

(iii) the Company shall authorize the granting to the holders of all of its
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights;

(iv) the approval of any stockholders of the Company shall be required in
connection with any capital reorganization, reclassification of the Company’s
capital stock, any consolidation or merger to which the Company is a party, any
sale or transfer of all or substantially all of the assets of the Company, or
any compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or

(v) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of exercise of this Warrant, and shall cause to be delivered to the
Holder, at least 30 calendar days prior to the applicable record or effective
date hereinafter specified,

 

B-7



--------------------------------------------------------------------------------

a notice (provided such notice shall not include any material non-public
information) stating (a) the date on which a record is to be taken for the
purpose of such dividend, distribution, redemption, rights or warrants, or if a
record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined or (b) the date on which such reorganization,
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities, cash or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, transfer or
share exchange; provided, however, that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice. Nothing herein shall
prohibit the Holder from exercising this Warrant during the 30-day period
commencing on the date of such notice.

(k) Increase in Exercise Price. In no event shall any provision in this
Section 5 cause the Exercise Price to be greater than the Exercise Price on the
date of issuance of this Warrant, except for a combination of the outstanding
shares of Common Stock into a smaller number of shares as referenced in
Section 5(a) above.

 

  33. RESTRICTIONS ON EXERCISE

(a) Investment Intent. Unless, prior to the exercise of the Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Warrant Exercise Form shall be
accompanied by a representation of the Holder to the Company to the effect that
such shares are being acquired for investment and not with a view to the
distribution thereof, and such other representations and documentation as may be
reasonably required by the Company, unless in the opinion of counsel to the
Company such representations or other documentation are not necessary to comply
with the Act.

 

  34. RESTRICTIONS ON TRANSFER

(a) Transfer to Comply with the Securities Act of 1933. Neither this Warrant nor
any Warrant Stock may be sold, assigned, transferred or otherwise disposed of
except as follows: (1) to a person who, in the opinion of counsel satisfactory
to the Company, is a person to whom this Warrant or the Warrant Stock may
legally be transferred without registration and without the delivery of a
current prospectus under the Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 7 with respect to any resale, assignment, transfer or other disposition
of such securities; (2) to any person upon delivery of a prospectus then meeting
the requirements of the Act relating to such securities and the offering thereof
for such sale, assignment, transfer or disposition; or (3) to any “affiliate”
(as such term is used in Rule 144 promulgated pursuant to the Act) of the
Holder.

(b) Legend. Subject to the terms hereof, upon exercise of this Warrant and the
issuance of the Warrant Stock, all certificates representing such Warrant Stock
shall bear on the face or reverse thereof substantially the following legend:

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

B-8



--------------------------------------------------------------------------------

  35. LOST, STOLEN OR DESTROYED WARRANTS

In the event that the Holder notifies the Company that this Warrant has been
lost, stolen or destroyed and provides (a) a letter, in form reasonably
satisfactory to the Company, to the effect that it will indemnify the Company
from any loss incurred by it in connection therewith, and/or (b) an indemnity
bond in such amount as is reasonably required by the Company, the Company having
the option of electing either (a) or (b) or both, the Company may, in its sole
discretion, accept such letter and/or indemnity bond in lieu of the surrender of
this Warrant as required by Section 1 hereof.

 

  36. SUBSEQUENT HOLDERS

Every Holder hereof, by accepting the same, agrees with any subsequent Holder
hereof and with the Company that this Warrant and all rights hereunder are
issued and shall be held subject to all of the terms, conditions, limitations
and provisions set forth in this Warrant, and further agrees that the Company
and its transfer agent, if any, may deem and treat the registered holder of this
Warrant as the absolute owner hereof for all purposes and shall not be affected
by any notice to the contrary.

 

  37. NOTICES

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
the other party at the following address, or at such other addresses as a party
may designate by five days advance written notice to the other party hereto.

 

Company:    Elandia International Inc.    1500 Cordova Road, Suite 312    Ft.
Lauderdale, Florida 33316    Attention: Harley L. Rollins, Chief Financial
Officer    Telephone: 954-728-9090    Facsimile: 954-728-9080 Holder:   

                     

     

 

     

 

     

 

  

 

  38. GOVERNING LAW; JURISDICTION

This Warrant shall be governed by and interpreted in accordance with the laws of
the State of Florida, without regard to its principles of conflict of laws. Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Warrant may be brought against any party in the federal
courts of Florida or the state courts of the State of Florida, and each of the
parties consents to the jurisdiction of such courts and hereby waives, to the
maximum extent permitted by law, any objection, including any objections based
on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.

(Signature on the following page)

 

B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

ELANDIA INTERNATIONAL INC.

By:

 

 

  Harley L. Rollins   Chief Financial Officer

 

B-10



--------------------------------------------------------------------------------

ELANDIA INTERNATIONAL INC.

WARRANT EXERCISE FORM

The undersigned hereby irrevocably elects (A) to exercise the Warrant dated
             , 2007 (the “Warrant”), pursuant to the provisions of Section 28(a)
of the Warrant, to the extent of purchasing              shares of the common
stock, par value $0.0001 per share (the “Common Stock”), of Elandia
International Inc. and hereby makes a payment of $             in payment
therefor, or (B) to exercise the Warrant to the extent of purchasing
             shares of the Common Stock, pursuant to the provisions of
Section 28(b) of the Warrant. In exercising the Warrant, the undersigned hereby
confirms that the Common Stock to be issued hereunder is being acquired for
investment and not with a view to the distribution thereof. Please issue a
certificate or certificates representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below. Please issue a
new Warrant for the unexercised portion of the attached Warrant in the name of
the undersigned or in such other name as is specified below.

 

 

Name of Holder

 

Signature of Holder

or Authorized Representative

 

Signature, if jointly held

 

Name and Title of Authorized Representative

 

 

Address of Holder

 

Date

 

B-11



--------------------------------------------------------------------------------

EXHIBIT C

ELANDIA INTERNATIONAL INC.

a Delaware corporation

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of the 21st day of November, 2007
(the “Agreement”), is entered into by and among Elandia International Inc., a
Delaware corporation (the “Company”), and Stanford International Bank Ltd., a
banking corporation organized under the laws of Antigua and Barbuda, and its
assigns (the “Investor”). Capitalized terms not defined herein shall have the
meanings ascribed to them in the Purchase Agreement (as hereinafter defined).

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Investor is agreeing to purchase from the Company, (i) pursuant to the Preferred
Stock Purchase Agreement dated as of November 21, 2007 between the Company and
the Investor (the “Purchase Agreement”), 5,185,185 shares of the Series B
Preferred Stock and Warrants (the “Warrants”) to purchase 3,638,000 shares of
the Company’s common stock, par value $.00001 (the “Common Stock”), subject to
adjustment as provided in the Warrants; and

WHEREAS, the Company desires to grant to the Investors the registration rights
set forth herein with respect to the shares of Common Stock issuable upon
conversion of the Company’s Series A Preferred Stock or Series B Preferred Stock
(the “Conversion Shares”), the shares of Common Stock issuable upon exercise of
the Warrants (the “Warrant Shares”), the shares of Common Stock issuable upon
the exercise of the warrants issuable in the event of a registration default
pursuant to Section 4(f) (the “Default Warrant Shares”) and the shares of Common
Stock issued as a dividend or other distribution with respect to the Conversion
Shares, Warrant Shares or Default Warrant Shares (the “Distribution Shares”)
(all the shares of the Series B Preferred Stock, the Conversion Shares, the
Merger Shares, the Warrant Shares, the Default Warrant Shares and the
Distribution Shares, collectively and interchangeably, are referred to herein as
the “Securities”).

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

  39. CERTAIN DEFINITIONS

As used herein the term “Registrable Security” means the Conversion Shares,
Warrant Shares, Default Warrant Shares and the Distribution Shares, until the
later of (i) the Registration Statement (as defined below) has been declared
effective by the Securities and Exchange Commission (the “Commission”), and all
Securities have been disposed of pursuant to the Registration Statement,
(ii) all Securities have been sold under circumstances under which all of the
applicable conditions of Rule 144 (“Rule 144”) (or any similar provision then in
force) under the Securities Act of 1933, as amended (the “Securities Act”) are
met, and (iii) such time as, in the opinion of counsel to the Company reasonably
satisfactory to the Investors and upon delivery to the Investors of such
executed opinion, all Securities may be sold without any time, volume or manner
limitations pursuant to Rule 144 (or any similar provision then in effect). In
the event of any merger, reorganization, consolidation, recapitalization or
other change in corporate structure affecting the Common Stock, such adjustment
shall be deemed to be made in the definition of “Registrable Security” as is
appropriate in order to prevent any dilution or enlargement of the rights
granted pursuant to this Agreement. As used herein the term “Holder” means any
Person owning or having the right to acquire Registrable Securities or any
assignee thereof in accordance with Section 10 hereof. As used herein “Trading
Day” shall mean any business day on which the market on which the Common Stock
trades is open for business.

 

C-1



--------------------------------------------------------------------------------

  40. RESTRICTIONS ON TRANSFER

The Investor acknowledges and understands that prior to the registration of the
Securities as provided herein, the Securities are “restricted securities” as
defined in Rule 144. The Investor understands that no disposition or transfer of
the Securities may be made by the Investor in the absence of (i) an opinion of
counsel to Investor, in form and substance reasonably satisfactory to the
Company, that such transfer may be made without registration under the
Securities Act or (ii) such registration.

 

  41. COMPLIANCE WITH REPORTING REQUIREMENTS

With a view to making available to the Investor the benefits of Rule 144 or any
other similar rule or regulation of the Commission that may at any time permit
the holders of the Securities to sell securities of the Company to the public
pursuant to Rule 144, the Company agrees to:

(a) comply with the provisions of paragraph (c)(1) of Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required to be filed with the Commission pursuant to Section 13 or 15(d) under
the Securities Exchange Act of 1934 (the “Exchange Act”) by companies subject to
either of such sections, irrespective of whether the Company is then subject to
such reporting requirements; and

(c) Upon request by any Holder or the Company’s transfer agent, the Company
shall provide an opinion of counsel, which opinion shall be reasonably
acceptable to the Holder and/or the Company’s transfer agent, that such Holder
has complied with the applicable conditions of Rule 144 (or any similar
provision then in force).

 

  42. REGISTRATION RIGHTS WITH RESPECT TO THE REGISTRABLE SECURITIES

(a) The Company agrees that it will prepare and file with the Commission, on or
prior to March 31, 2008 (the “Filing Deadline”), a registration statement (on
Form S-1 or SB-2, or other appropriate registration statement form) under the
Securities Act (the “Initial Registration Statement”). The Company shall use its
best efforts to cause the Initial Registration Statement and any other
registration statement required to be filed by the Company hereunder (the
Initial Registration Statement and any such subsequent registration statement,
each a “Registration Statement”) to become effective as soon as practical
following the filing of such Registration Statement (the date on which such
Registration Statement becomes effective, the “Effective Date”). The Company
will notify the Holders and its transfer agent of the effectiveness of any
Registration Statement within one Trading Day of such Effective Date.

(b) The Company will maintain any Registration Statement or post-effective
amendment filed under this Section 4 effective under the Securities Act until
the earlier of (i) the date that none of the Registrable Securities covered by
such Registration Statement are or may become issued and outstanding, (ii) the
date that all of the Registrable Securities have been sold pursuant to such
Registration Statement, (iii) the date all the Holders receive an opinion of
counsel to the Company, which counsel shall be reasonably acceptable to the
Holders, that all of the Registrable Securities may be sold under the provisions
of Rule 144 without limitation as to volume, or (iv) all Registrable Securities
have been otherwise transferred to persons who may trade such shares without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend.

 

C-2



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein, in the event that the Commission
requires the Company to reduce the number of Registrable Securities to be
included in a Registration Statement in order to allow the Company to rely on
Rule 415 with respect to a Registration Statement, then the Company shall be
obligated to include in such Registration Statement (which may be a subsequent
Registration Statement if the Company needs to withdraw the initial Registration
Statement and refile a new Registration Statement in order to rely on Rule 415)
only such limited portion of the Registrable Securities as the Commission shall
permit. Any Registrable Securities that are excluded in accordance with the
foregoing terms are hereinafter referred to as “Cut Back Securities.” To the
extent Cut Back Securities exist, as soon as may be permitted by the Commission,
the Company shall be required to file a Registration Statement covering the
resale of the Cut Back Securities and shall use best efforts to cause such
Registration Statement to be declared effective as promptly as practicable
thereafter.

(d) All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of any Registration
Statement under this Section 4 and in complying with applicable securities and
blue sky laws (including, without limitation, all attorneys’ fees of the
Company) shall be borne by the Company. The Company shall also reimburse the
fees and expenses of counsel to the Holders incurred in connection with such
counsel’s review of any Registration Statement and advice concerning such
Registration Statement and its filing subject to a cap of $50,000. The Holders
shall bear the cost of underwriting and/or brokerage discounts, fees and
commissions, if any, applicable to the Registrable Securities being registered.
The Holders and their counsel shall have a reasonable period, not to exceed 15
Trading Days, to review the proposed Registration Statement or any amendment
thereto, prior to filing with the Commission, and the Company shall provide the
Holders with copies of any comment letters received from the Commission with
respect thereto within two Trading Days of receipt thereof. The Company shall
qualify any of the Registrable Securities for sale in such states as the Holders
reasonably designate and shall furnish indemnification in the manner provided in
Section 7 hereof. However, the Company shall not be required to qualify in any
state which will require an escrow or other restriction relating to the Company
and/or the Holders, or which will require the Company to qualify to do business
in such state or require the Company to file therein any general consent to
service of process. The Company at its expense will supply each of the Investors
with copies of the applicable Registration Statement and the prospectus included
therein and other related documents in such quantities as may be reasonably
requested by any of the Investors.

(e) The Company shall not be required by this Section 4 to include the
Registrable Securities in any Registration Statement which is to be filed if, in
the opinion of counsel for both the Holders and the Company (or, should they not
agree, in the opinion of another counsel experienced in securities law matters
acceptable to counsel for the Holders and the Company) the proposed offering or
other transfer as to which such registration is requested is exempt from
applicable federal and state securities laws and would result in all purchasers
or transferees obtaining securities which are not “restricted securities,” as
defined in Rule 144.

(f) If: (i) the Initial Registration Statement is not filed on or prior to the
Filing Deadline (if the Company files a Registration Statement without affording
the Holders the opportunity to review and comment on the same as required by the
terms of this Agreement, the Company shall not be deemed to have satisfied this
clause (i)), or (ii) the Initial Registration Statement filed or required to be
filed hereunder is not declared effective by the Commission within one hundred
twenty (120) days following the date of filing thereof, or (iii) after the
Effective Date, a Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, or the Investor is otherwise not permitted to utilize the
prospectus therein to resell such Registrable Securities for more than 30
consecutive calendar days or more than an aggregate of 40 calendar days during
any 12-month period (which need not be consecutive calendar days) (any such
failure or breach being referred to as a “Registration Default”), then the
Company will issue to each of the Holders as of the first day of such
Registration Default and for

 

C-3



--------------------------------------------------------------------------------

every consecutive quarter in which such Registration Default is occurring, as
liquidated damages, and not as a penalty, warrants equal to ten percent (10%) of
the Warrants issued to the Holders pursuant to the Purchase Agreement (“Default
Warrants”), with the same exercise price and otherwise in the form of the
Warrant attached as Exhibit B to the Purchase Agreement, until such
corresponding Registration Default no longer exists (“Liquidated Damages”);
provided, however, that the issuance of such Default Warrants shall not relieve
the Company from its obligations to register the Registrable Securities pursuant
to this Section.

If the Company does not issue the Default Warrants to the Holders as set forth
above, the Company will pay any Holder’s reasonable costs of any action in a
court of law to cause compliance with this Section 4(f), including reasonable
attorneys’ fees, in addition to the Default Warrants. The registration of the
Registrable Securities pursuant to this Section shall not affect or limit a
Holder’s other rights or remedies as set forth in this Agreement.

(g) Except as required by the terms of this Agreement, the Company shall be
precluded from filing any registration statement (whether for its own account or
for the account of others) without the prior written consent of the Holders.

 

  43. COOPERATION WITH COMPANY

Each Holder will cooperate with the Company in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by the Company (which shall include all information regarding such Holder and
proposed manner of sale of the Registrable Securities required to be disclosed
in any Registration Statement) and executing and returning all documents
reasonably requested in connection with the registration and sale of the
Registrable Securities and entering into and performing its obligations under
any underwriting agreement, if the offering is an underwritten offering, in
usual and customary form, with the managing underwriter or underwriters of such
underwritten offering. Nothing in this Agreement shall obligate any Holder to
consent to be named as an underwriter in any Registration Statement. The
obligation of the Company to register the Registrable Securities shall be
absolute and unconditional as to those Registrable Securities which the
Commission will permit to be registered without naming any Holder as
underwriters. Any delay or delays caused by a Holder by failure to cooperate as
required hereunder shall not constitute a Registration Default as to such
Holder.

 

  44. REGISTRATION PROCEDURES

If and whenever the Company is required by any of the provisions of this
Agreement to effect the registration of any of the Registrable Securities under
the Securities Act, the Company shall (except as otherwise provided in this
Agreement), as expeditiously as possible, subject to the Holders’ assistance and
cooperation as reasonably required with respect to each Registration Statement:

(a) (i) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all Registrable Securities covered by such Registration Statement
whenever any of the Holder shall desire to sell or otherwise dispose of the same
(including prospectus supplements with respect to the sales of Registrable
Securities from time to time in connection with a registration statement
pursuant to Rule 415 promulgated under the Securities Act) and (ii) take all
lawful action such that each of (A) the Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (B) the prospectus forming part of the
Registration Statement, and any amendment or supplement thereto, does

 

C-4



--------------------------------------------------------------------------------

not at any time during the Registration Period include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(b) (i) prior to the filing with the Commission of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
prospectus (including any supplements thereto), provide draft copies thereof to
the Holders as required by Section 4(d) and reflect in such documents all such
comments as the Holders (and their counsel) reasonably may propose; (ii) furnish
to each of the Holders such numbers of copies of a prospectus including a
preliminary prospectus or any amendment or supplement to any prospectus, as
applicable, in conformity with the requirements of the Securities Act, and such
other documents, as any of the Holders may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Holder; and (iii) provide to the Holders copies of any comments
and communications from the Commission relating to the Registration Statement,
if lawful to do so;

(c) register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or blue sky laws of such jurisdictions as
any of the Holders shall reasonably request (subject to the limitations set
forth in Section 4(d) above), and do any and all other acts and things which may
be necessary or advisable to enable such Holder to consummate the public sale or
other disposition in such jurisdiction of the Registrable Securities owned by
such Holder;

(d) list such Registrable Securities on the markets where the Common Stock of
the Company is listed as of the effective date of the Registration Statement, if
the listing of such Registrable Securities is then permitted under the rules of
such markets;

(e) notify the Holders at any time when a prospectus relating thereto covered by
the Registration Statement is required to be delivered under the Securities Act,
of the happening of any event of which it has knowledge as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and the Company
shall prepare and file a curative amendment under Section 6(a) as quickly as
reasonably possible and during such period, the Holders shall not make any sales
of Registrable Securities pursuant to the Registration Statement;

(f) after becoming aware of such event, notify each of the Holders who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance by the Commission of any stop order
or other suspension of the effectiveness of the Registration Statement at the
earliest possible time and take all lawful action to effect the withdrawal,
rescission or removal of such stop order or other suspension;

(g) cooperate with the Holders to facilitate the timely preparation and delivery
of certificates for the Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts, as the case may be, as any of
the Holders reasonably may request and registered in such names as any of the
Holders may request; and, within three Trading Days after a Registration
Statement which includes Registrable Securities is declared effective by the
Commission, deliver and cause legal counsel selected by the Company to deliver
to the transfer agent for the Registrable Securities (with copies to the
Holders) an appropriate instruction and, to the extent necessary, an opinion of
such counsel;

 

C-5



--------------------------------------------------------------------------------

(h) take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Holders of their Registrable Securities in
accordance with the intended methods therefor provided in the prospectus which
are customary for issuers to perform under the circumstances;

(i) in the event of an underwritten offering, promptly include or incorporate in
a prospectus supplement or post-effective amendment to the Registration
Statement such information as the managers reasonably agree should be included
therein and to which the Company does not reasonably object and make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after it is notified of the matters to be included or
incorporated in such prospectus supplement or post-effective amendment; and

(j) maintain a transfer agent and registrar for the Common Stock.

 

  45. INDEMNIFICATION

(a) To the maximum extent permitted by law, the Company agrees to indemnify and
hold harmless each of the Holders, each person, if any, who controls any of the
Holders within the meaning of the Securities Act, and each director, officer,
shareholder, employee, agent, representative, accountant or attorney of the
foregoing (each of such indemnified parties, a “Distributing Investor”) against
any losses, claims, damages or liabilities, joint or several (which shall, for
all purposes of this Agreement, include, but not be limited to, all reasonable
costs of defense and investigation and all reasonable attorneys’ fees and
expenses), to which the Distributing Investor may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement, or any related final prospectus or amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company will not be liable in any such case to the extent, and only to the
extent, that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus or amendment or supplement thereto in reliance upon, and in
conformity with, written information furnished to the Company by the
Distributing Investor, its counsel, or affiliates, specifically for use in the
preparation thereof or (ii) by such Distributing Investor’s failure to deliver
to the purchaser a copy of the most recent prospectus (including any amendments
or supplements thereto). This indemnity agreement will be in addition to any
liability which the Company may otherwise have.

(b) To the maximum extent permitted by law, each Distributing Investor agrees
that it will indemnify and hold harmless the Company, and each officer and
director of the Company or person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities (which shall, for all purposes of this Agreement, include, but not
be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees and expenses) to which the Company or any such
officer, director or controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement, or any related final prospectus or amendment or supplement thereto,
or arise out of or are based upon the omission or the alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such Registration Statement, final prospectus or amendment or supplement
thereto in reliance upon, and in conformity with, written information furnished
to the Company by such Distributing Investor, its counsel or affiliates,
specifically for use in the preparation thereof. This indemnity agreement will
be in addition to any

 

C-6



--------------------------------------------------------------------------------

liability which the Distributing Investor may otherwise have under this
Agreement. Notwithstanding anything to the contrary herein, the Distributing
Investor shall be liable under this Section 7(b) for only that amount as does
not exceed the net proceeds to such Distributing Investor as a result of the
sale of Registrable Securities pursuant to the Registration Statement.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action against such indemnified party, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party except to the extent the failure of
the indemnified party to provide such written notification actually prejudices
the ability of the indemnifying party to defend such action. In case any such
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party similarly notified, assume the defense thereof,
subject to the provisions herein stated and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation, unless the indemnifying party shall not
pursue the action to its final conclusion. The indemnified parties shall have
the right to employ one or more separate counsel in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the indemnifying party if the indemnifying party
has assumed the defense of the action with counsel reasonably satisfactory to
the indemnified party unless (i) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, or (ii) the named
parties to any such action (including any interpleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by its counsel that there may be one or more legal defenses
available to the indemnifying party different from or in conflict with any legal
defenses which may be available to the indemnified party or any other
indemnified party (in which case the indemnifying party shall not have the right
to assume the defense of such action on behalf of such indemnified party, it
being understood, however, that the indemnifying party shall, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable only for the reasonable fees and expenses of one
separate firm of attorneys for the indemnified party, which firm shall be
designated in writing by the indemnified party). No settlement of any action
against an indemnified party shall be made without the prior written consent of
the indemnified party, which consent shall not be unreasonably withheld so long
as such settlement includes a full release of claims against the indemnified
party.

All fees and expenses of the indemnified party (including reasonable costs of
defense and investigation in a manner not inconsistent with this Section and all
reasonable attorneys’ fees and expenses) shall be paid to the indemnified party,
as incurred, within 10 Trading Days of written notice thereof to the
indemnifying party; provided, that the indemnifying party may require such
indemnified party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such indemnified party is not
entitled to indemnification hereunder.

 

  46. CONTRIBUTION

In order to provide for just and equitable contribution under the Securities Act
in any case in which (i) the indemnified party makes a claim for indemnification
pursuant to Section 7 hereof but is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such

 

C-7



--------------------------------------------------------------------------------

indemnification may not be enforced in such case notwithstanding the fact that
the express provisions of Section 7 hereof provide for indemnification in such
case, or (ii) contribution under the Securities Act may be required on the part
of any indemnified party, then the Company and the applicable Distributing
Investor shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees and expenses), in either such
case (after contribution from others) on the basis of relative fault as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the applicable Distributing Investor on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Distributing Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 8. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Notwithstanding any other provision of this Section 8, in no event shall (i) any
of the Distributing Investors be required to undertake liability to any person
under this Section 8 for any amounts in excess of the dollar amount of the
proceeds received by such Distributing Investor from the sale of such
Distributing Investor’s Registrable Securities (after deducting any fees,
discounts and commissions applicable thereto) pursuant to any Registration
Statement under which such Registrable Securities are registered under the
Securities Act and (ii) any underwriter be required to undertake liability to
any person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed pursuant to such
Registration Statement.

 

  47. NOTICES

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

Company:    Elandia International Inc.    1500 Cordova Road, Suite 312    Ft.
Lauderdale, Florida 33316    Attention: Harley L. Rollins, Chief Financial
Officer    Telephone: 954-728-9090    Facsimile: 954-728-9080

 

C-8



--------------------------------------------------------------------------------

Investor:    Stanford International Bank Ltd.    No. 11 Pavilion Drive    St.
John’s, Antigua    West Indies    Attention: James M. Davis, Chief Financial
Officer

 

  48. ASSIGNMENT

The registration rights granted to any Holder under this Agreement may be
transferred or assigned provided the transferee is bound by the terms of this
Agreement and the Company is given written notice of such transfer or
assignment.

 

  49. ADDITIONAL COVENANTS OF THE COMPANY

For so long as it shall be required to maintain the effectiveness of the
Registration Statement, it shall file all reports and information required to be
filed by it with the Commission in a timely manner and take all such other
action so as to maintain such eligibility for the use of the applicable form.

 

  50. CONFLICTING AGREEMENTS

The Company shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise prevents the Company from complying with all of its obligations
hereunder.

 

  51. GOVERNING LAW; JURISDICTION

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida, and each
of the parties consents to the jurisdiction of such courts and hereby waives, to
the maximum extent permitted by law, any objection, including any objections
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.

 

  52. MISCELLANEOUS

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

 

C-9



--------------------------------------------------------------------------------

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto,
including any transferees of the Securities.

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

C-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

 

ELANDIA INTERNATIONAL INC.

By:

 

 

  Harley L. Rollins   Chief Financial Officer

STANFORD INTERNATIONAL BANK LTD.

By:

 

 

  James M. Davis   Chief Financial Officer

 

C-11



--------------------------------------------------------------------------------

EXHIBIT D

ELANDIA INTERNATIONAL INC.

a Delaware corporation

CLOSING CERTIFICATE

The undersigned, Harley L. Rollins, hereby certifies to Stanford International
Bank Ltd., an Antiguan banking corporation (“SIBL”), that he is the duly elected
and acting Chief Financial Officer of Elandia International Inc., a Delaware
corporation (the “Company”), and hereby further certifies to SIBL as follows:

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Preferred Stock Purchase Agreement
dated as of November 21, 2007 and entered into by and between the Company and
SIBL (the “Securities Purchase Agreement”):

 

  1. Representations and Warranties. The Company’s representations and
warranties contained in the Securities Purchase Agreement are true and correct
in all respects on and as of the date hereof, as though made on and as of such
date, except to the extent that any such representation or warranty relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all respects on and as of such earlier date.

 

  2. Covenants and Agreements. The Company has performed all covenants and
agreements required to be performed pursuant to the Securities Purchase
Agreement in all respects on and as of the date hereof.

 

  3. Recent Events. Except as disclosed in the Securities Purchase Agreement,
since the First Closing Date, there has not been any material adverse change or
any material adverse development in the business, properties, operations,
financial condition, prospects, outstanding securities or results or operations
of the Company and no event has occurred and no circumstances exist that may
result in such material adverse change. The Company has not engaged in any
practice, taken any action, or entered into any transaction outside its ordinary
course of business.

IN WITNESS WHEREOF, the undersigned has executed this Officers’ Certificate this
21st day of November, 2007.

 

By:

 

 

  Harley L. Rollins   Chief Financial Officer